Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 1 of 72




                                                             PFE000069
Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 2 of 72




                                                             PFE000070
Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 3 of 72




                                                             PFE000071
Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 4 of 72




                                                             PFE000072
Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 5 of 72




                                                             PFE000073
Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 6 of 72




                                                             PFE000074
Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 7 of 72




                                                             PFE000075
Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 8 of 72




                                                             PFE000076
Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 9 of 72




                                                             PFE000077
Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 10 of 72




                                                             PFE000078
Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 11 of 72




                                                             PFE000079
Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 12 of 72




                                                             PFE000080
Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 13 of 72




                                                             PFE000081
Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 14 of 72




                                                             PFE000082
Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 15 of 72




                                                             PFE000083
                                   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 16 of 72




                                              CONFIDENTIAL & FOIA EXEMPT
                           CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION




            Solutions to Mitigate Out-of-Pocket Costs for
                Tafamidis for Medicare Beneficiaries

                                                         March 30, 2020




Breakthroughs that Change Patients’ Lives                          1                                   CONFIDENTIAL & FOIA EXEMPT




                                                                                                               PFE000084
                                   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 17 of 72




  What We Hope to Achieve

        Our aim is to improve patient access to tafamidis.
         –     Under Medicare Part D’s benefit structure, out-of-pocket copay and coinsurance costs for rare
               disease medications, like tafamidis, are prohibitive for most patients.
         –     Reduction of patient out-of-pocket costs is critical to allow patients to access this important
               therapy.
         –     Patient access is an important issue for Pfizer and is vital to patients.
        We want to engage in a dialogue with OIG about potential solutions to reduce
         patient out-of-pocket costs for tafamidis.
         –     Explain why our proposed solutions are compliant with the Anti-Kickback Statute (“AKS”) and
               Beneficiary Inducement Statute (“BIS”).
         –     Discuss the prudential factors and policy considerations that warrant a favorable opinion by
               OIG on Pfizer’s proposed programs.
         –     Explore modified solutions that will enable patient access to tafamidis consistent with the AKS
               and BIS.
Breakthroughs that Change Patients’ Lives                          2                                   CONFIDENTIAL & FOIA EXEMPT




                                                                                                               PFE000085
                                   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 18 of 72




  Background: ATTR-CM and Tafamidis

       ATTR-CM is a rare, fatal cardiac condition that is
        estimated to affect about 100,000-150,000 Americans, the
        majority of whom are elderly Medicare beneficiaries.

       Without treatment, patients afflicted with this condition
        experience progressive heart failure, with a life
        expectancy of 2 to 3.5 years from diagnosis.

       ATTR-CM can be definitively, objectively diagnosed.

       Tafamidis is the only FDA-approved pharmacological
        treatment for ATTR-CM; in a pivotal trial, it decreased
        mortality by 30% and CV-related hospitalizations by 32%.


Breakthroughs that Change Patients’ Lives                          3                                   CONFIDENTIAL & FOIA EXEMPT




                                                                                                               PFE000086
                                   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 19 of 72




    Part D Benefit Design Affordability Challenges
     While the Part D program provides critical insurance coverage for medicines for Medicare beneficiaries, the cost-sharing
      structure established in 2003 is no longer providing the protection needed by some of the most vulnerable Medicare
      beneficiaries.
      – One of the biggest challenges for many Medicare beneficiaries is the lack of an annual out-of-pocket cap and the high monthly
        cost-sharing.
     Medicines like tafamidis weren’t contemplated when the Part D cost-sharing structure was established in 2003.
     Under Medicare Part D’s benefit structure, out-of-pocket costs for tafamidis are prohibitive for most patients.
      – A patient must pay ~$13,000 in annual out-of-pocket expenditures for tafamidis, based on the cost sharing requirements of the
        various phases of the Part D benefit (i.e., deductible, initial coverage limit, coverage gap and catastrophic).
      – The first script alone could be ~$3,100.
     Copay support programs provided by manufacturers are available to most patients covered by commercial plans, which
      helps them afford their medicines.
      – Even when commercial plans use copay accumulator programs, 30% make exceptions for rare disease drugs like tafamidis
        (Zitter Health 2019).
     Data shows nearly 1/3 of all Part D prescriptions are abandoned (i.e., patients do not fill the first script) if cost-sharing
      exceeds $250 (Amundsen Consulting 2017).
     While Pfizer currently offers generous free drug through its patient assistance program, the program cannot be extended
      to all Medicare beneficiaries who are unable to afford the out-of-pocket cost of this orphan medicine.
Breakthroughs that Change Patients’ Lives                          4                                           CONFIDENTIAL & FOIA EXEMPT




                                                                                                                        PFE000087
                                   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 20 of 72




     Part D Benefit Design Creates Affordability Challenges for
     Patients with Standard Part D Benefit Design
                                                    2020 Defined Standard Benefit Design
                                                       (for non-Low Income Subsidy Beneficiaries)
                                    Deductible          Initial Coverage Limit       Coverage Gap            Catastrophic
                                     ($435)           ($4020 total drug spend)      ($6350 TrOOP)
                                                                Patient             Patient Coverage Gap     Patient OOP 5%
                                                         Copays/Coinsurance                  OOP
                                                         e.g., $45/$90 or 25%                25%



                                      Deductible
                                                                                                           Federal Reinsurance
                                     Patient Pays
                                                                                                                   80%
                                        100%                                          Pharma Discount
                                                          Plan Liability 75%               70%




                                                                                      Plan Liability 5%     Plan Liability 15%

            Patient OOP                 $435                  $1,005                     $1,300                 $10,780                $13,520
           • Patient Out-of-Pocket (OOP) costs for Tafamidis could be ~$3,100 for the first prescription and over $13,000 for the year.
           • High OOP costs are significant driver of poor medication adherence including primary medication adherence (1st prescription) and
             overall adherence.
           • The non-fill rate for the first tafamidis prescription for beneficiaries with Standard Part D Benefit is significant.
Breakthroughs that Change Patients’ Lives                                       5                                                CONFIDENTIAL & FOIA EXEMPT




                                                                                                                                         PFE000088
                                              Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 21 of 72




    Unequal Patient Access Under
    Medicare Part D Benefit Structure
            Under the Medicare Part D benefit structure, patient access to tafamidis depends on a
             beneficiary’s socio-economic status.
             –       Tafamidis is accessible primarily to (i) the very wealthy, (ii) the poorest who qualify for LIS,
                     and (iii) those patients with commercial insurance.
             –       Low- to middle-income Medicare participants are shut out because they cannot afford the
                     copay and coinsurance.




                                   Low Income Subsidy                            Lower-to-middle Income Patients*                                      Wealthy

* Some patients with lower to middle income do qualify for the Pfizer Patient Assistance Program, which has an income eligibility limit of 500% FPL.

Breakthroughs that Change Patients’ Lives                                                                  6                                                     CONFIDENTIAL & FOIA EXEMPT




                                                                                                                                                                         PFE000089
                                   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 22 of 72




  Pfizer’s Proposed Programs

     Pfizer has proposed two programs to help Medicare patients afford tafamidis.
                Direct Copay Assistance                                        Independent Charity Patient Assistance
       for financially qualified ATTR-CM patients                                       Program (“ICPAP”)
  • Offer copay assistance directly to eligible Medicare Part D         • Complex process for patients, where funds open and close,
    beneficiaries to help cover annual out-of-pocket deductible           leading to uncertainty and access delays, which can impact
    and coinsurance costs for the medications.                            efficacy and treatment options.

  • Eligible patients must:                                             • Because there is low risk of inducement with this critical
                                                                          orphan medicine for a rare disease, Pfizer should be able to
           (1) be prescribed tafamidis for an on-label (approved)         provide direct copay assistance to eligible patients with a
               indication, that is, ATTR-CM;                              prescription.
           (2) be U.S. residents; and                                   • Alternatively, companies with rare orphan medicines should
           (3) demonstrate satisfaction of program criteria for           be able to communicate with ICPAPs and help ensure
               financial need                                             targeted funds exist to provide support directly to patients.
  • No advertisement or solicitations of the program.                   • There are ICPAPs with funds covering Amyloidosis (covering
                                                                          ~23 to 57 medications per fund), which is much broader than
                                                                          patients with ATTR-CM.


Breakthroughs that Change Patients’ Lives                           7                                            CONFIDENTIAL & FOIA EXEMPT




                                                                                                                          PFE000090
                                   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 23 of 72




  Proposed Programs Improve Public Health and Safety

           The proposed programs would enable eligible ATTR-CM patients to access the only
            approved medication for their disease.

            –     Copay assistance for these patients supports, rather than interferes with, clinical
                  decision-making by allowing physicians to prescribe tafamidis based on medical
                  need.

           Without copay assistance, many ATTR-CM patients who do not qualify for Pfizer’s free
            drug program face difficult decisions, including whether to forego treatment.

           For patients who cannot afford the out-of-pocket cost, physicians may be incentivized
            to prescribe drugs that are not proven safe and effective for ATTR-CM (e.g., Onpattro®)
            because the Part B benefit design under which they are reimbursed makes them more
            affordable for patients.




Breakthroughs that Change Patients’ Lives                          8                                   CONFIDENTIAL & FOIA EXEMPT




                                                                                                               PFE000091
                                   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 24 of 72




  Proposed Programs Do Not Impose
  Unwarranted Costs on Medicare
          Tafamidis is less expensive than approved and unapproved therapeutic alternatives.

           –      Heart and liver transplant is significantly more expensive.

           –      Onpattro is priced significantly higher (2x the list price of tafamidis).

           –      Because Onpattro is covered under Medicare Part B, patients may use
                  supplemental insurance (e.g., Medigap) to cover their out-of-pocket costs.

          Tafamidis has been proven to reduce CV-related hospitalizations, which helps avoid
           costs and is particularly important during the COVID-19 pandemic.




Breakthroughs that Change Patients’ Lives                          9                                   CONFIDENTIAL & FOIA EXEMPT




                                                                                                               PFE000092
                                   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 25 of 72




  OIG Has Left Pfizer and Patients With Few Options

           Congress enacted a special process by which an entity can seek an advisory opinion
            that its proposed conduct would not violate the AKS or BIS.
           OIG has declined to provide the required advice on the statutory analysis for either of
            Pfizer’s proposed programs.
            –      OIG will not give any opinion on the ICPAP program.
            –      As to direct copay assistance, the proposed advisory opinion will state only that it
                   may implicate the AKS/BIS, but will not explain whether it violates those statutes
                   and why.
           In light of Pfizer's CIA and existing OIG guidance, Pfizer has not moved forward with
            the proposed programs, even though Pfizer believes the programs are legal and
            critical for patient care.



Breakthroughs that Change Patients’ Lives                         10                                   CONFIDENTIAL & FOIA EXEMPT




                                                                                                               PFE000093
                                   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 26 of 72




  Legal Analysis: Pfizer’s Proposed
  Programs Do Not Violate the AKS or BIS
         Pfizer understands the government’s view that copay assistance to government
          beneficiaries poses a risk of fraud and abuse by improperly skewing physician and patient
          decision-making.
         Tafamidis is different, in that it: (1) is the sole FDA-approved pharmaceutical treatment for
          (2) a rare, progressive, and fatal disease, (3) a condition that is objectively diagnosed.
         Facilitating access to the sole approved medicine for a fatal condition that is objectively
          diagnosed does not corruptly “influence” or “induce” physician or patient medical decisions.
          –     The AKS/BIS prohibit improper influence that distorts medical decision-making; the law
                does not prohibit activities that facilitate access to appropriate and necessary medical
                treatments independently of the choice of therapy.
          –     OIG recognizes this when it favors charitable assistance to facilitate access.
         Copay waivers and ICPAP funding are not “remuneration” under the AKS and BIS.

Breakthroughs that Change Patients’ Lives                         11                                   CONFIDENTIAL & FOIA EXEMPT




                                                                                                               PFE000094
                                   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 27 of 72




  Legal Analysis: Restriction of the Proposed Programs
  Raises Serious Constitutional Concerns
        The First Amendment Protects Charitable Donations and Communications.
         –      OIG guidance significantly limits manufacturers’ communications with independent
                charities; such restrictions on speech pose significant First Amendment concerns.
         –      OIG may not restrict communications with independent charities through policies that
                are not narrowly tailored to a compelling interest.
         –      OIG may not single out manufacturers for restrictions on communications with charities
                that are not applicable to other organizations.
        OIG’s Restrictions Raise Significant Equal Protection Concerns.
         –      The proposed programs seek to provide access for low- to middle-income beneficiaries,
                who are unable to financially access tafamidis under Medicare Part D’s benefit structure.
         –      OIG’s interpretation would irrationally restrict government insurance benefits for a critical
                medication to beneficiaries at the lowest or highest socio-economic statuses.

Breakthroughs that Change Patients’ Lives                         12                                   CONFIDENTIAL & FOIA EXEMPT




                                                                                                               PFE000095
                                   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 28 of 72




  Pfizer Wants to Engage with OIG to Develop Solutions to
  Patient Affordability for Tafamidis

     Direct Copay Assistance

     ICPAP solutions directly for
      ATTR-CM patients

     Pfizer is open to working with
      OIG to support patient access /
      affordability challenges while
      maintaining compliance


Breakthroughs that Change Patients’ Lives                         13                                   CONFIDENTIAL & FOIA EXEMPT




                                                                                                               PFE000096
        Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 29 of 72



                                                                      *899A8D ,$ )5>7C8A;8A
                                                                      #( )')&/+)&-('* 3MTIGV
                                                                      8IJJTIZ&6FQHYITNIT0FTQROHSRTVIT&GRP




                                                     @K\MR */% *(*(


     6+% )#.%+-

     E^OaK\^ >KWOOX
     EOXSY\ 6Y_X]OV% <XN_]^\c :_SNKXMO 5\KXMR
     BPPSMO YP 6Y_X]OV ^Y ^RO <X]ZOM^Y\ :OXO\KV
     G'E' 7OZK\^WOX^ YP ;OKV^R KXN ;_WKX EO\`SMO]
     DYYW --*/% 6YROX 5_SVNSXQ
     ++( <XNOZOXNOXMO 4`O% E'H'
     HK]RSXQ^YX% 76 *(*()


             DO2     CPSdO\ <XM'
                     4N`S]Y\c BZSXSYX DO[_O]^ AY' D)**-

     7OK\ @\' >KWOOX2

            CPSdO\ <XM' #iDO[_O]^Y\j$ KZZ\OMSK^O] ^RO YZZY\^_XS^c ^Y WOO^ aS^R cY_ KXN cY_\
     MYVVOKQ_O] YX @K\MR +(% *(*( ^Y NS]M_]] KN`S]Y\c YZSXSYX X_WLO\ D)**-' B_\ QYKV PY\
     ^RS] WOO^SXQ S] ^Y OXQKQO SX K MYX]^\_M^S`O NSKVYQ_O KLY_^ Y_\ Z\YZY]KV] KXN ^Y aY\U
     MYVVKLY\K^S`OVc aS^R cY_ ^Y PSXN K W_^_KVVc KQ\OOKLVO WOMRKXS]W ^Y OX]_\O ^RK^ ZK^SOX^]
     aRY K\O KZZ\YZ\SK^OVc Z\O]M\SLON ^KPKWSNS] ^Y ^\OK^ ^ROS\ 4FFD&6@ MKX KMMO]] ^ROS\
     WONSMK^SYX'

             4] ObZVKSXON SX Y_\ \O[_O]^ PY\ KX KN`S]Y\c YZSXSYX% ^KPKWSNS] S] ^RO YXVc 974&
     KZZ\Y`ON ZRK\WKMYVYQSMKV ^\OK^WOX^ PY\ 4FFD&6@% KXN S] MVSXSMKVVc ]RYaX ^Y \ON_MO
     WY\^KVS^c KXN MK\NSY`K]M_VK\ \OVK^ON RY]ZS^KVSdK^SYX] PY\ ^RY]O ]_PPO\SXQ P\YW ^RS] PK^KV%
     NOLSVS^K^SXQ NS]OK]O' 4^ Z\O]OX^% ^R\OO Y_^ YP PY_\ MK^OQY\SO] YP ZK^SOX^] aRY K\O NSKQXY]ON
     aS^R 4FFD&6@ RK`O KMMO]] ^Y ^KPKWSNS]2 #S$ @ONSMK\O LOXOPSMSK\SO] aRY K\O ]_PPSMSOX^Vc
     SWZY`O\S]RON ^Y [_KVSPc PY\ ^RO CK\^ 7 ?Ya <XMYWO E_L]SNc C\YQ\KW% #SS$ @ONSMK\O
     LOXOPSMSK\SO] aRY K\O ]_PPSMSOX^Vc aOKV^Rc ^Y KPPY\N ^RO CK\^ 7 MYZKc \O[_S\OWOX^]% KXN #SSS$
     MYWWO\MSKVVc SX]_\ON ZK^SOX^] aRY MKX LOXOPS^ P\YW DO[_O]^Y\k] ObS]^SXQ MYZKc K]]S]^KXMO
     Z\YQ\KW' BXVc WYNO\K^O SXMYWO CK\^ 7 LOXOPSMSK\SO] aRY MKXXY^ KPPY\N ^ROS\ MYZKc
     YLVSQK^SYX] _XNO\ ^RO LOXOPS^ ]^\_M^_\O K\O _XKLVO ^Y KMMO]] ^RS] L\OKU^R\Y_QR ^RO\KZc' FRO
     Z\YZY]ON MYZKc K]]S]^KXMO Z\YQ\KW #^RO iC\YQ\KWj$ S] SX^OXNON ^Y KNN\O]] ^RS] NS]ZK\S^c
     KXN ^Y OX]_\O ^RK^ WYNO\K^O SXMYWO CK\^ 7 LOXOPSMSK\SO] K\O XY^ NOXSON O[_KV KMMO]] ^Y
     ^KPKWSNS] N_O ^Y PSXKXMSKV VSWS^K^SYX] _X\OVK^ON ^Y ^ROS\ KZZ\YZ\SK^O WONSMKV ^\OK^WOX^'
     B<:k] YaX ]^K^OWOX^] \OPVOM^ ^RK^ S^ ]RK\O] K MYXMO\X PY\ OX]_\SXQ @ONSMK\O LOXOPSMSK\SO]
     RK`O KMMO]] ^Y Z\YZO\ MK\O' FRO Z_\ZY]O YP ^RO WOO^SXQ S] ^Y ]OOU K MYWWYX _XNO\]^KXNSXQ
     YP RYa aO MKX LO]^ KMRSO`O ^RK^ MYWWYX QYKV'
%A>?<7 # /?AB8A +5D8 16:?<8A ,,/
-'( ;FUUFGLWUIVVU 1XI$ <D E DFULMQKVRQ$ 32 )'''(%*.+* E CCC$5A>?<7@?AB8A$6?=

                                  '0/*+()/4+%- %/( *0+% )7).14
               '0/4%+/3 '0..)2'+%- %/( &53+/)33 12012+)4%28 +/*02.%4+0/ GE )./.(-,*/`+       PFE000097
   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 30 of 72




E^OaK\^ >KWOOX
@K\MR */% *(*(
CKQO *


        9Y\ \OK]YX] ObZ\O]]ON SX Y_\ KN`S]Y\c YZSXSYX \O[_O]^% aO LOVSO`O ^RK^ B<: S]
SXMY\\OM^ LY^R SX S^] MYXMV_]SYX ^RK^ ^RO C\YQ\KW SWZVSMK^O] ^RO 4X^S&>SMULKMU E^K^_^O
#i4>Ej$ KXN SX S^] K]]O]]WOX^ ^RK^ ^RO C\YQ\KW \KS]O] WY\O ^RKX WSXSWKV \S]U] YP P\K_N
KXN KL_]O' <X Y_\ `SOa% ^RO 4>E NYO] XY^ Z\YRSLS^ Z\YQ\KW] NO]SQXON ^Y OX]_\O ^RK^
WYNO\K^O SXMYWO CK\^ 7 LOXOPSMSK\SO] RK`O O[_KV KMMO]] ^Y ^RO ]KWO [_KVS^c YP VSPO
OXRKXMSXQ KXN Ob^OXNSXQ WONSMK^SYX K] Y^RO\% ]SWSVK\Vc ]S^_K^ON ZK^SOX^]' AYXO^ROVO]]% aO
K\O `O\c aSVVSXQ ^Y NS]M_]] KV^O\XK^S`O] Y\ WYNSPSMK^SYX] ^Y ^RO C\YQ\KW ^RK^ cY_ POOV aY_VN
P_\^RO\ \ON_MO KXc \S]U YP P\K_N Y\ KL_]O KXN WY\O MVOK\Vc NS]^SXQ_S]R ^RS] _XS[_O ]S^_K^SYX'
FY PKMSVS^K^O Y_\ NS]M_]]SYX% aO ]O^ Y_^ Y_\ `SOa] YX ^RO]O S]]_O] LOVYa'

       %$ 4@= 1GE?G9D (E=H /EI +DFCA;9I= I@= %,3

       7_\SXQ Y_\ MKVV VK^O VK]^ cOK\% B<: ]^K^ON S^] `SOa ^RK^ ^RO C\YQ\KW iWKc SWZVSMK^Oj
^RO 4>E' 9Y\ \OK]YX] ]^K^ON SX Y_\ \O[_O]^% aO LOVSO`O ^RK^ ^RO C\YQ\KW% K] K WK^^O\ YP
VKa% NYO] XY^ SWZVSMK^O ^RO 4>E' FY \OMKZ L\SOPVc2

               )' FRO C\YQ\KW S] XY^ SX^OXNON ^Y SXN_MO Z\O]M\SZ^SYX]'

        FRO 4>E Z\YRSLS^] YXVc ZKcWOX^] \OMOS`ON iSX \O^_\X PY\j Y\ WKNO i^Y SXN_MOj ^RO
Z_\MRK]O% Z\O]M\SZ^SYX% Y\ \OMYWWOXNK^SYX YP S^OW] Y\ ]O\`SMO] ZKcKLVO _XNO\ K PONO\KV
ROKV^R MK\O Z\YQ\KW' ,* G'E'6' e )+*(K&/L#L$#)$% #*$' FRO MY_\^] YP KZZOKV]% SXMV_NSXQ ^RO
6S\M_S^] WY]^ \OVO`KX^ RO\O #^RO EOMYXN% aRO\O DO[_O]^Y\ S] VYMK^ON% KXN ^RO 9S\]^% aRO\O
WY]^ ZK^SOX^ K]]S]^KXMO \OVK^ON 4>E OXPY\MOWOX^ ^KUO] ZVKMO$% RK`O MYX]^\_ON ^RO 4>E K]
VSWS^ON ^Y K^^OWZ^] ^Y i258978.94> 26/4<.6,. NOMS]SYX] YX ^RO Z\Y`S]SYX YPj PONO\KVVc P_XNON
ROKV^R MK\O' %<24/724. =$ (12.4-:% 1)+ 9'+N )/0% )1*g1+ #)]^ 6S\' *()1$' <X )62;.- (;*;.: =$
&9231.42% ^RO EOMYXN 6S\M_S^ XY^ON ^RK^ ^RO RKVVWK\U YP K Z\YRSLS^ON USMULKMU S] ^RK^ ^RO
\OW_XO\K^SYX LO iYPPO\ON Y\ ZKSN K] K [_SN Z\Y [_Y%j WOKXSXQ S^ aK] iWKNO ^Y SXN_MO
IKM^SYXJ SX K [_SN Z\Y [_Y ^\KX]KM^SYX'j ,.) 9' 4ZZkb /% )(g)) #*N 6S\' *()*$' FRS] PYM_]
YX ^RO iSWZ\YZO\j SXPV_OXMO YP USMULKMU] SX MY\\_Z^SXQ WONSMKV NOMS]SYX&WKUSXQ S]
MYX]S]^OX^ aS^R RYa ^RO E_Z\OWO 6Y_\^ RK] MYX]^\_ON KXKVYQY_] M\SWSXKV ]^K^_^O]'
ESQXSPSMKX^Vc% ^Y K`YSN _XMYX]^S^_^SYXKV `KQ_OXO]] SX ^RO RYXO]^ ]O\`SMO] P\K_N ]^K^_^O% ^RO
6Y_\^ VSWS^ON S^ ^Y KM^] YP L\SLO\c KXN USMULKMU] Z\OMS]OVc LOMK_]O ^RY]O M\SWO] RK`O
O]^KLVS]RON% NOPSXON WOKXSXQ] _XNO\ PONO\KV ]^K^_^O]' FRO 6Y_\^ ]ZOMSPSMKVVc [_Y^ON ,)
G'E'6' e 0/()#*$% aRSMR NOPSXO] K iUSMULKMUj K] K ^RSXQ YP `KV_O QS`OX i/79 ;1. 8<987:. 7/
258978.94> 7+;*26260 Y\ \OaK\NSXQ PK`Y\KLVO ^\OK^WOX^'j (3244260 =$ )(% -.) G'E' +-0
#*()($ #MS^SXQ KV]Y )0 G'E'6' e ...#K$#*$ #i,799<8;4> QS`O] f KXc^RSXQ YP `KV_O f aS^R
SX^OX^ ^Y SXPV_OXMO Y\ \OaK\Nj$ KXN )0 G'E'6' e *()#L$ #]KWO$$' 6YX]S]^OX^ aS^R ^RS]
Z\OMONOX^% ^RO NOPSXSXQ OVOWOX^ YP K USMULKMU _XNO\ ^RO 4>E S] ^RK^ S^ LO QS`OX aS^R ^RO
SX^OX^ ^Y MY\\_Z^ ^RO Z\Y`S]SYX YP PONO\KVVc P_XNON WONSMKV ]O\`SMO]'



                            '0/*+()/4+%- %/( *0+% )7).14
               '0/4%+/3 '0..)2'+%- %/( &53+/)33 12012+)4%28 +/*02.%4+0/
                                                                                     PFE000098
                                                                               B@ (-.-',+).X*
   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 31 of 72




E^OaK\^ >KWOOX
@K\MR */% *(*(
CKQO +


        <X ^RO ]ZOMSPSM MS\M_W]^KXMO] YP ^KPKWSNS]% MYZKc K]]S]^KXMO NYO] XY^ MY\\_Z^Vc Y\
SWZ\YZO\Vc iSXN_MOj K NYM^Y\ ^Y Z\O]M\SLO% Y\ K ZK^SOX^ ^Y Z_\MRK]O% ^KPKWSNS]3 \K^RO\% S^
OVSWSXK^O] K PSXKXMSKV YL]^KMVO ^RK^ Y^RO\aS]O aY_VN Z\O`OX^ K ZK^SOX^ P\YW PSVVSXQ K
Z\O]M\SZ^SYX ^RK^ S] WONSMKVVc KZZ\YZ\SK^O KXN aY_VN LO PSVVON L_^ PY\ ^RO ZK^SOX^k] ZO\]YXKV
PSXKXMSKV MS\M_W]^KXMO]' 9Y\ ^RO ZK^SOX^] SX [_O]^SYX% XOS^RO\ ^RO Z\O]M\SZ^SYX XY\ ^RO
Z_\MRK]O S] iSWZ\YZO\Vcj SXPV_OXMON Lc ^RO K`KSVKLSVS^c YP PSXKXMSKV K]]S]^KXMO' FRO
ZRc]SMSKXk] ^\OK^WOX^ NOMS]SYX S] N\S`OX Lc KX YLTOM^S`O 4FFD&6@ NSKQXY]S] KXN ^RO PKM^
^RK^ ^KPKWSNS] S] ^RO YXVc 974&KZZ\Y`ON ZRK\WKMYVYQSMKV ^\OK^WOX^ #aS^R ^RO YXVc XYX&
ZRK\WKMYVYQSMKV ^\OK^WOX^hROK\^ KXN VS`O\ ^\KX]ZVKX^hLOSXQ LY^R PK\ WY\O ObZOX]S`O KXN
ZY^OX^SKVVc SXOPPOM^S`O$' ?SUOaS]O% ^RO ZK^SOX^k] NOMS]SYX ^Y PSVV ^RO Z\O]M\SZ^SYX S] N\S`OX
Lc ^RO PKM^ ^RK^ 4FFD&6@ S] K PK^KV% NOLSVS^K^SXQ NS]OK]O KXN ^RK^ ^KPKWSNS] S] MVSXSMKVVc
]RYaX ^Y \ON_MO WY\^KVS^c KXN MK\NSY`K]M_VK\ \OVK^ON RY]ZS^KVSdK^SYX]'

               *' FRO MYZKc K]]S]^KXMO NYO] XY^ MYX]^S^_^O i\OW_XO\K^SYX'j

        <X Y_\ OK\VSO\ NS]M_]]SYX% B<: ]^K^ON S^] `SOa ^RK^ ^RO C\YQ\KW NYO] XY^ [_KVSPc PY\
^RO ObMOZ^SYX P\YW ^RO ]^K^_^Y\c NOPSXS^SYX YP i\OW_XO\K^SYXj ^RK^ ObMV_NO] MYZKc aKS`O\]
^RK^ Z\YWY^O KMMO]] ^Y SXNS`SN_KV] SX PSXKXMSKV XOON' DO]ZOM^P_VVc% DO[_O]^Y\ NS]KQ\OO]'
FRO 4>E NYO] XY^ SXMV_NO K NOPSXS^SYX YP i\OW_XO\K^SYX%j KXN DO[_O]^Y\ LOVSO`O] ^RK^ K
MY_\^ aY_VN KZZVc ^RO \_VO YP MYX]^\_M^SYX ^RK^ Z\O]_WO] ^RO ]KWO ^O\W SX \OVK^ON ]^K^_^O]
RK] ^RO ]KWO WOKXSXQ'

       DO[_O]^Y\ P_\^RO\ LOVSO`O] ^RK^ ^RO]O K\Q_WOX^] RK`O ZK\^SM_VK\ PY\MO SX MYXXOM^SYX
aS^R DO[_O]^Y\k] Z\YZY]ON MRK\S^KLVO K]]S]^KXMO Z\YQ\KW% aRSMR B<: NOMVSXON ^Y MYX]SNO\
SX VSQR^ YP M_\\OX^ QY`O\XWOX^ OXPY\MOWOX^ KM^SYX]' <X ^RO MYX^Ob^ YP MRK\S^KLVO
MYX^\SL_^SYX]% ^RO ]^K^_^Y\c K\Q_WOX^] KLY`O aY_VN MK\\c O`OX P_\^RO\ aOSQR^ aS^R K MY_\^%
aRSMR aY_VN LO YLVSQK^ON ^Y K`YSN K ]^K^_^Y\c MYX]^\_M^SYX ^RK^ aY_VN \KS]O ]SQXSPSMKX^ 9S\]^
4WOXNWOX^ Y\ Y^RO\ MYX]^S^_^SYXKV MYXMO\X]'

               +' <^ S] VOQKV O\\Y\ PY\ B<: ^Y \OP_]O KX KN`S]Y\c YZSXSYX \O[_O]^ PY\ KM^S`S^c
                  ^RK^ PKVV] Y_^]SNO ^RO KWLS^ YP ^RO 4>E'

         B<: S] \O[_S\ON Lc VKa ^Y S]]_O KX KN`S]Y\c YZSXSYX% aROX \O[_O]^ON% YX ^RO
[_O]^SYX YP iaRO^RO\ KX KM^S`S^c Y\ Z\YZY]ON KM^S`S^c MYX]^S^_^O] Q\Y_XN] PY\ ^RO SWZY]S^SYX
YP MS`SV Y\ M\SWSXKV ]KXM^SYX]' ' 'j 4] NS]M_]]ON KLY`O% aO \O]ZOM^P_VVc ]_LWS^ ^RK^ B<: S]
SXMY\\OM^ SX S^] NO^O\WSXK^SYX ^RK^ ^RO C\YQ\KW iWKc SWZVSMK^O ^RO 4>E%j LY^R LOMK_]O ^RO
C\YQ\KW S] XY^ SX^OXNON ^Y SXN_MO Z\O]M\SZ^SYX]% KXN LOMK_]O MYZKc K]]S]^KXMO K] Z\YZY]ON
PY\ ^RO C\YQ\KW S] ObMV_NON P\YW ^RO ]^K^_^Y\c OVOWOX^ YP i\OW_XO\K^SYX'j GXNO\ ^RO]O
MS\M_W]^KXMO]% B<: S] \O[_S\ON Lc VKa ^Y KN`S]O ^RK^ ^RO C\YQ\KW NYO] XY^ iMYX]^S^_^O
Q\Y_XN] PY\ ^RO SWZY]S^SYX YP MS`SV Y\ M\SWSXKV ]KXM^SYX]'j


                            '0/*+()/4+%- %/( *0+% )7).14
               '0/4%+/3 '0..)2'+%- %/( &53+/)33 12012+)4%28 +/*02.%4+0/
                                                                                      PFE000099
                                                                                B@ (-.-',+).X*
   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 32 of 72




E^OaK\^ >KWOOX
@K\MR */% *(*(
CKQO ,


        HO _XNO\]^KXN ^RK^ B<:k] ^cZSMKV Z\KM^SMO aROX MYX]SNO\SXQ \O[_O]^] PY\ KN`S]Y\c
YZSXSYX] S] XY^ ^Y K]]O]] ^RO SX^OX^ _XNO\VcSXQ ^RO Z\YZY]ON Z\YQ\KW' HRSVO aO _XNO\]^KXN
^RK^ KZZ\YKMR SX MYX^Ob^] SX aRSMR ^RO ZY]]SLSVS^c YP SXN_MOWOX^ S] ZVKSX% ^RS] MK]O Z\O]OX^]
^RO YZZY]S^O ]S^_K^SYX' 4] XY^ON OK\VSO\% SXN_MOWOX^ aS^RSX ^RO WOKXSXQ YP ^RO 4>E YMM_\]
YXVc aROX \OW_XO\K^SYX S] YPPO\ON K] K [_SN&Z\Y&[_Y% KXN _XNO\ ^RO ^O\W] YP ^RO C\YQ\KW%
^RO\O S] KXN MKX LO XY [_SN&Z\Y&[_Y' <X ^RO KL]OXMO YP OS^RO\ SXN_MOWOX^ Y\ \OW_XO\K^SYX
#Y\ SX ^RS] MK]O% LY^R$% S^ S] VOQKV O\\Y\ PY\ B<: ^Y KN`S]O ^RK^ ^RO C\YQ\KW `SYVK^O]% Y\ WKc
`SYVK^O% ^RO 4>E'

       &$ 4@= 1GEFEH=< 1GE?G9D 1EH=H -AIIC= EG /E 2AHB E> *G9J< EG %:JH=

    8`OX SP cY_ NY XY^ KQ\OO aS^R DO[_O]^Y\ YX ^RO]O VOQKV ZYSX^]% SX ^RO _XS[_O
MS\M_W]^KXMO] YP ^KPKWSNS]% MYZKc K]]S]^KXMO Z\O]OX^] K VYa \S]U YP P\K_N Y\ KL_]O' 4] cY_
UXYa% B<:k] OXPY\MOWOX^ OPPY\^] PYM_] YX ZY^OX^SKVVc P\K_N_VOX^ Y\ KL_]S`O Z\KM^SMO] ^RK^
MY_VN M\OK^O \S]U] ^Y PONO\KV ROKV^R MK\O Z\YQ\KW] Y\ ^ROS\ LOXOPSMSK\SO]' <X K]]O]]SXQ ^RO
ZY^OX^SKV \S]U% B<: RK] PYM_]ON YX K\\KXQOWOX^] ^RK^ RK`O ^RO ZY^OX^SKV ^Y2

       )$   <X^O\PO\O aS^R MVSXSMKV NOMS]SYX&WKUSXQ3
       *$   <XM\OK]O MY]^] ^Y PONO\KV ROKV^R MK\O Z\YQ\KW]3
       +$   <XM\OK]O ^RO \S]U YP Y`O\_^SVSdK^SYX Y\ SXKZZ\YZ\SK^O _^SVSdK^SYX3
       ,$   DKS]O ZK^SOX^ ]KPO^c Y\ [_KVS^c YP MK\O MYXMO\X]3
       -$   ?SWS^ ZK^SOX^ P\OONYW YP MRYSMO3 KXN
       .$   DO]_V^ SX _XPKS\ MYWZO^S^SYX'

(.. B<:% 6YWZVSKXMO C\YQ\KW :_SNKXMO PY\ CRK\WKMO_^SMKV @KX_PKM^_\O\] .0 9ON' DOQ'
*+/+)% *+/+, #@Kc -% *((+$3 :.. *4:7# .$0$# B<: 4N`' BZ' AY' 10&(/% K^ - #=_XO ))% )110$'
FRO]O iZ\_NOX^SKV PKM^Y\]j ]_ZZY\^ K PSXNSXQ ^RK^ ^RO C\YQ\KW Z\O]OX^] VYa \S]U YP P\K_N
KXN KL_]O'

        9S\]^% ^KPKWSNS] S] ^RO YXVc 974&KZZ\Y`ON ^\OK^WOX^ PY\ 4FFD&6@ KXN YPPO\]
]^\YXQ MVSXSMKV `KV_O PY\ ZK^SOX^] PKMSXQ ^RS] MYWZVOb KXN NOKNVc NS]OK]O' 6YZKc K]]S]^KXMO
]_ZZY\^]% \K^RO\ ^RKX SX^O\PO\O] aS^R% MVSXSMKV NOMS]SYX&WKUSXQ Lc KVVYaSXQ ZRc]SMSKX] ^Y
Z\O]M\SLO ^KPKWSNS] YX ^RO LK]S] YP WONSMKV XOON \K^RO\ ^RKX K ZK^SOX^k] KLSVS^c ^Y ZKc'

        EOMYXN% MYZKc K]]S]^KXMO ^Y PKMSVS^K^O KMMO]] ^Y ^KPKWSNS] NYO] XY^ SXKZZ\YZ\SK^OVc
SXM\OK]O PONO\KV ROKV^R MK\O Z\YQ\KW MY]^] KXN MY_VN Z\YN_MO MY]^] ]K`SXQ]' FKPKWSNS] S]
]SQXSPSMKX^Vc VO]] ObZOX]S`O ^RKX ^\OK^WOX^ KV^O\XK^S`O] KXN ZY^OX^SKVVc K`YSN] _XXOMO]]K\c
RY]ZS^KVSdK^SYX]'

       FRS\N% ^RO C\YQ\KW aY_VN XY^ MK_]O Y`O\_^SVSdK^SYX Y\ SXKZZ\YZ\SK^O _^SVSdK^SYX' FY
^RO MYX^\K\c% LOMK_]O ^KPKWSNS] S] ^RO YXVc 974&KZZ\Y`ON WONSMSXO PY\ KX YLTOM^S`OVc

                             '0/*+()/4+%- %/( *0+% )7).14
                '0/4%+/3 '0..)2'+%- %/( &53+/)33 12012+)4%28 +/*02.%4+0/
                                                                                       PFE000100
                                                                                 B@ (-.-',+).X*
   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 33 of 72




E^OaK\^ >KWOOX
@K\MR */% *(*(
CKQO -


NSKQXY]ON MYXNS^SYX% MYZKc K]]S]^KXMO aY_VN XY^ SXN_MO _XaK\\KX^ON Z\O]M\SZ^SYX]% L_^
SX]^OKN aY_VN ROVZ OX]_\O ^RK^ KZZ\YZ\SK^O ZK^SOX^] RK`O KMMO]] ^Y ^RO\KZc \OQK\NVO]] YP
^ROS\ KLSVS^c ^Y ZKc'

        9Y_\^R% ^RO C\YQ\KW aY_VN SWZ\Y`O ZK^SOX^ ]KPO^c KXN [_KVS^c YP MK\O Lc Z\YWY^SXQ
KMMO]] ^Y K VSPO&Ob^OXNSXQ KXN ]KPO ^RO\KZch^RO LO]^ KXN YXVc ^\OK^WOX^ K`KSVKLVO PY\ WY]^
ZK^SOX^] aS^R 4FFD&6@'

         9SP^R% ^RO C\YQ\KW aY_VN ObZKXN ZK^SOX^ P\OONYW YP MRYSMO Lc WKUSXQ S^ ZY]]SLVO
PY\ KVV OVSQSLVO ZK^SOX^] ^Y _]O ^KPKWSNS] aS^RY_^ \OQK\N ^Y ^RO KLSVS^c ^Y ZKc' FRO VKMU YP
KV^O\XK^S`O] OVSWSXK^O] ^RO MYXMO\X] ^RK^ ZK^SOX^] MY_VN LO VYMUON SX^Y K ZK\^SM_VK\ Z\YN_M^
LOMK_]O YP PSXKXMSKV SXMOX^S`O]'

       9SXKVVc% LOMK_]O ^RO\O K\O XY Y^RO\ 974&KZZ\Y`ON WONSMSXO ^Y ^\OK^ 4FFD&6@%
MYZKc K]]S]^KXMO aY_VN RK`O XY KN`O\]O SWZKM^ YX MYWZO^S^SYX'

       FR_]% SX ^RO ZK\^SM_VK\ MS\M_W]^KXMO] Z\O]OX^ON RO\O% MYZKc K]]S]^KXMO OXRKXMO]
KMMO]] ^Y ^RO YXVc 974&KZZ\Y`ON WONSMSXO PY\ ZK^SOX^] Y^RO\aS]O _XKLVO ^Y KPPY\N S^
aS^RY_^ KXc YP ^RO \S]U] YP P\K_N Y\ KL_]O ^RK^ WSQR^ K\S]O SX ^RO MYX^Ob^ YP Y^RO\ ^RO\KZSO]'

       FY ^RO Ob^OX^ ^RK^ cY_ NY XY^ POOV ^RK^ DO[_O]^Y\k] M_\\OX^ Z\YZY]KV Z\Y`SNO]
KNO[_K^O K]]_\KXMO] KQKSX]^ KXc \S]U YP P\K_N Y\ KL_]O% aO aOVMYWO ^RO YZZY\^_XS^c ^Y
NS]M_]] aS^R cY_ K^ ^RO @K\MR +( WOO^SXQ WYNSPSMK^SYX] Y\ KV^O\XK^S`O] ^Y ^RO C\YQ\KW%
SXMV_NSXQ KXc aKc ^RK^ ^RO C\YQ\KW MY_VN LO WY\O Z\OMS]OVc ^KSVY\ON ^Y ^RO _XS[_O
MS\M_W]^KXMO] YP ^KPKWSNS] ^RK^ NS]^SXQ_S]R S^ P\YW Y^RO\% ZY^OX^SKVVc WY\O Z\YLVOWK^SM%
MYZKc Z\YQ\KW]'

        HO VYYU PY\aK\N ^Y K Z\YN_M^S`O KXN MYVVKLY\K^S`O MYX`O\]K^SYX% aRSMR aO RYZO
aSVV VOKN ^Y K QYYN Y_^MYWO PY\ ZK^SOX^] aRY]O NYM^Y\] RK`O NOOWON ^KPKWSNS] ^RO
KZZ\YZ\SK^O ^\OK^WOX^ YZ^SYX PY\ ^ROW'

                                               ESXMO\OVc%




                                               =OPP\Oc ?' ;KXNaO\UO\




                             '0/*+()/4+%- %/( *0+% )7).14
                '0/4%+/3 '0..)2'+%- %/( &53+/)33 12012+)4%28 +/*02.%4+0/
                                                                                      PFE000101
                                                                                B@ (-.-',+).X*
        Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 34 of 72



                                                                      Jeffrey L. Handwerker
                                                                      +1 202.942.6103 Direct
                                                                      Jeffrey.Handwerker@arnoldporter.com




                                                     April 8, 2020


     VIA E-MAIL

     Stewart Kameen
     Senior Counsel, Industry Guidance Branch
     Office of Counsel to the Inspector General
     U.S. Department of Health and Human Services
     Room 5527, Cohen Building
     330 Independence Ave, S.W.
     Washington, DC 20201


             Re:     Pfizer Inc. (“Requestor”)
                     Advisory Opinion Request No. R1225

     Dear Mr. Kameen:

             I am writing in follow-up to our telephonic meeting on March 30, 2020. We greatly
     appreciated the opportunity to speak with you and your colleagues to discuss an issue that
     is very important to ATTR-CM patients. We particularly appreciate your willingness to
     consider that Vyndaqel® and Vyndamax™ (the “Medications”) present highly unique facts
     and circumstances and our views as to why Requestor’s proposed copay assistance
     programs would not implicate the Anti-Kickback Statute (“AKS”) or the Beneficiary
     Inducement Statute (“BIS”). While we believe that the proposed copay assistance
     programs do not corruptly “induce” prescriptions within the meaning of the AKS, we
     would be very amenable to working with OIG to fine-tune our proposal in a way that would
     make OIG comfortable issuing a favorable advisory opinion focused on the low risk of
     fraud and abuse presented by the arrangements.

             As we explained during our call, Requestor designed its proposed copay assistance
     programs (the “Programs”) to help facilitate medically appropriate access to the only
     available therapy for the treatment of ATTR-CM. Requestor seeks to eliminate a serious
     financial obstacle that currently prevents many Medicare beneficiaries from filling
     medically appropriate prescriptions. The patient affordability issue may be particularly
     acute during the current economic downturn. Requestor has no intention of interfering
     with the underlying clinical decision-making or promoting over-utilization of the
     Medications. To the contrary, due to the unique features of the Medications and the ATTR-
     CM patient population, and the operational safeguards that Requestor proposes to
     incorporate, the Programs would not constitute prohibited remuneration under either the
     AKS or the BIS, and the Programs would not: (i) skew clinical decisions, (ii) increase
Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave, NW | Washington, DC 20001-3743 | www.arnoldporter.com

                                  CONFIDENTIAL AND FOIA EXEMPT
                     CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
                                                                                             PFE000102
                                                                                        US 167651387v8
     Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 35 of 72




Stewart Kameen
April 8, 2020
Page 2


unwarranted costs to Federal healthcare programs, (iii) lead to overutilization of the
Medications, (iv) compromise patient safety, or (v) result in unfair competition.

        The purpose of this letter is to provide additional responses to the important
questions that you and your colleague Robert DeConti raised towards the end of our call,
and to reiterate the key points that support a narrowly-tailored, positive advisory opinion
related to the Programs.

A.       Responses to OIG’s Questions

         1. Is Requestor’s position that copay assistance in certain circumstances is not an
            inducement, but rather is just facilitating patient access?

        Yes, when copay assistance does not improperly skew a physician’s prescribing
decision and does not cause the physician to prescribe a medication for reasons other than
clinical benefits and patient safety, there is no improper inducement for purposes of the
AKS or the BIS. Physicians currently prescribe the Medications for their ATTR-CM
patients, including Medicare beneficiaries, because the Medications are safe and effective
and are the only approved medications available for these patients. Treatment with the
Medications has proven to decrease mortality by 30% and cardiovascular-related
hospitalizations by 32%.

        There is no question that some physicians may consider drug costs and a patient’s
out-of-pocket burden when making prescribing judgments. Indeed, we have heard that
some physicians have prescribed off-label a drug that is not approved to treat ATTR-CM—
and that costs the Medicare program considerably more than the Medications—because
that other drug is covered under Medicare Part B, for which Medigap insurance is available
to reduce the patient’s out-of-pocket expenses. However, offering co-pay assistance to
help eligible patients afford a clinically-appropriate medication, when such medication is
the only approved medication for the disease and the principal reason that patients would
not fill their prescriptions is their inability to pay their out-of-pocket costs, does not
improperly induce the underlying prescribing decisions. As we explained during our call,
the AKS and the BIS require a “corrupt” purpose in order for the “inducement” prong to
be satisfied. As several courts have held, “inducement” generally lies only when an
arrangement is a quid pro quo for a prescription.1 In the current circumstances, explained
in response to question 2 below, there is no corrupt purpose.

1
  See, e.g., Skilling v. United States, 561 U.S. 358 (2010); United States v. Krikheli, 461 F. App’x 7 (2d Cir.
2012); Guilfoile v. Shields, 913 F.3d 178 (1st Cir. 2019). We note that a district court in California also
recently characterized the relevant question under the AKS as whether there was a “quid pro quo” for doctors
to prescribe the medication, which requires a “concrete effect on physicians’ prescribing practices,” and

                               CONFIDENTIAL AND FOIA EXEMPT
                  CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
                                                                                                     PFE000103
                                                                                               US 167651387v8
    Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 36 of 72




Stewart Kameen
April 8, 2020
Page 3


         2. Are the Medications really unique? Does Requestor have other products with
            similar characteristics that would follow the same analysis?

        As discussed on our call, the problem of access to prescription drugs under
Medicare Part D is not unique to the Medications. Congress did not design the Part D
benefit structure with an eye toward the precision medications that biopharmaceutical
companies currently are developing to address rare diseases, oncology, or other special
situations. We expect that the frequency of patient access challenges only will increase in
the years to come, with increased pressure on Congress to revise the Part D benefit design.
While the challenge is not isolated, there are numerous features that distinguish the
Medications from most others.

        We list below the features of the Medications that support a finding that the
Programs would not constitute an improper inducement and would present low risk of fraud
and abuse. While the relevant analysis is one that could apply to other, similarly situated
products, the Medications are unique among Requestor’s commercially-available products
and those currently in development by Requestor in that only the Medications present all
of these features.2

             •    No other medicines approved to treat the disease;3
             •    Orphan disease with small patient population for which Congress has
                  sought to spur drug development through credits, exclusivities and other
                  incentives;4
             •    Disease is capable of objective diagnosis;
             •    Disease has a devastating impact on quality of life and life expectancy;
             •    Superior efficacy data from clinical trials (e.g., increase in life expectancy,
                  decrease in hospitalization);


which is undermined where, as here, the physicians in question “had already prescribed” the drug in question.
U.S. ex rel Solis v. Millennium Pharmaceuticals, No. 09-cv-03010 (E.D. Ca. April 1, 2020).
2
  Certain investigational drugs in Requestor’s research pipeline may present all or some of the following
features. Requestor always conducts a careful and thorough analysis of the potential fraud and abuse risks
of any patient support programs that the Company may choose to offer to patients prescribed Requestor’s
products.
3
  Even if FDA approves another medicine for the treatment of ATTR-CM, this factor still may be relevant if
the Medications demonstrate superior efficacy and safety.
4
  Research and development of mediations for orphan diseases with small patient populations require
considerable expense. If patients with insurance coverage for such medications are unable to afford the out-
of-pocket costs for such medications, biopharmaceutical companies may be disincentivized from developing
such therapies.


                               CONFIDENTIAL AND FOIA EXEMPT
                  CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
                                                                                                   PFE000104
                                                                                             US 167651387v8
    Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 37 of 72




Stewart Kameen
April 8, 2020
Page 4


             •    A substantial patient cohort has limited options for financial assistance
             •    List price is lower than the cost of treatment alternatives (including
                  transplant and specialty medications that may be prescribed off-label); and
             •    Manufacturer offers a generous free drug program, for uninsured (and
                  possibly underinsured patients) who cannot afford the medication.

Because of the unique mix of these features, OIG could write an advisory opinion
approving the Programs that would not have broad, if any, application to other products.

         3. How does Requestor decide whether to offer free drug to patients under its free
            drug patient assistance program (PAP)?

        Requestor currently offers free drug to eligible patients that demonstrate financial
need for almost all of its brand-name pharmaceutical products, at least until generic
equivalents of such medications become commercially available.5 Requestor’s Global
Health & Patient Access team (“GHPA”) set the income criterion of 500%6 of the federal
poverty limit (“FPL”) for patient eligibility to receive the Medications under Requestor’s
PAP because this is the same income criterion that GHPA applies for Requestor’s other
rare disease, specialty and oncology medications available through Requestor’s PAP.7
GHPA established this income threshold based on patient ability to afford these categories
of medications and industry benchmarking. GHPA periodically evaluates PAP offerings,
including the income criterion.

         GHPA operates independently from Requestor’s commercial teams. Requestor’s
commercial teams, including the brand and sales teams, play no role in setting PAP
eligibility criteria, including income requirements. Moreover, neither GHPA nor any
commercial team conducted any financial, return-on-investment analysis when GHPA



5
 Requestor may exclude certain medications from the PAP with complicated dispensing requirements that
make distribution through the PAP impractical (e.g., REMS requirements or medications scheduled as
controlled substances). Requestor also may choose to stop providing free drug under its PAP to eligible
patients when generic alternatives become available, if the cost of such generic equivalents are affordable for
PAP-eligible patients.
6
  Patients with household incomes higher than 500% of FPL who are denied participation in the PAP due to
income may appeal that decision, providing information about the their eligible household expenses that
make them unable to afford their Medication. GHPA evaluates all appeals on a case-by-case basis, in a
uniform and consistent manner.
7
 This income criterion is higher than the criterion that Requestor applies for its primary care and other non-
specialty medications available through its PAP.


                               CONFIDENTIAL AND FOIA EXEMPT
                  CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
                                                                                                     PFE000105
                                                                                               US 167651387v8
     Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 38 of 72




Stewart Kameen
April 8, 2020
Page 5


established this income criterion, nor did GHPA set this level based on anticipated tax
benefits to the Company.

        Based on publicly available information, Requestor offers a generous free drug
program for the Medications. However, it is neither economically viable nor required for
Requestor to provide free product to all patients who cannot afford their out-of-pocket costs
under their public or private insurance. This is why Requestor currently offers copay
assistance to commercially insured patients and why Requestor desires to offer copay
assistance to eligible Medicare patients who cannot afford the significant out-of-pocket
costs under the standard Medicare Part D benefit design. Requestor does not intend for the
Program to inappropriately shift costs to Part D plans or to the government, rather
Requestor desires to redress the inequitable impacts of the Part D drug benefit on poorer
patients.

        As of the end of February, 1,533 patients qualified and were enrolled in Requestor’s
PAP to receive free supplies of the Medications, and Pfizer delivered 5,984 30-day
prescriptions to patients enrolled in the PAP. Of those patients enrolled in the PAP, 1,011
had household incomes under 300% of FPL, 334 patients had incomes between 300 and
500% of FPL, and 188 patients had incomes above 500% of FPL.8 This means that, as of
the end of February, Requestor was providing free drug to approximately 33% of patients
who had been prescribed the Medications.


B.      Summary of Key Points that Support a Narrowly-Tailored, Favorable
        Advisory Opinion Related to the Program

        As we have described in our prior letters regarding Advisory Opinion Request No.
1225, with respect to Requestor’s proposed direct copay assistance program (the “Direct
Program”), Requestor would implement the following eligibility criteria and operational
structure. Together with the unique features of the Medications that we describe above,
these eligibility criteria and operational structure provide the framework for a narrowly-
tailored, favorable advisory opinion that would not lead to a proliferation of improper
copay assistance programs.




8
  The patients with incomes above 500% of FPL either have incomes between 500 and 520% and meet all of
the PAP’s other eligibility criteria or they have incomes above 520% of FPL and successfully appealed an
initial eligibility determination (following a demonstration of financial need to GHPA).


                              CONFIDENTIAL AND FOIA EXEMPT
                 CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
                                                                                               PFE000106
                                                                                         US 167651387v8
     Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 39 of 72




Stewart Kameen
April 8, 2020
Page 6


         1. Patient Eligibility Criteria

                  •    Patient must be enrolled in a Medicare Part D plan that covers the
                       Medications;
                  •    Patient must have been prescribed one of the Medications on-label for
                       the treatment of ATTR-CM;
                  •    Patient must be a U.S. resident; and
                  •    Patient’s household income is between 500%9 and 800% of the FPL.

Requestor would determine patient eligibility in a uniform and consistent manner.

         2. Program Operations

                  •    Requestor would not offer the Direct Program as part of any
                       advertisement or solicitation for the Medications. Requestor’s field-
                       based personnel (including sales representatives) would not be
                       permitted to communicate with patients, physicians or any other third-
                       parties about the Direct Program. Requestor would not distribute any
                       written materials to physicians that describe the Direct Program.
                       Additionally, neither Requestor’s website for the Medications nor the
                       VyndaLink website would include any information about the Direct
                       Program.10

                  •    Requestor would operate the Program through its patient support Hub,
                       VyndaLink. A Medicare patient would learn about the Direct Program
                       from VyndaLink only after such patient has been prescribed one of the
                       Medications, has enrolled in the Hub, and the Hub has verified that the
                       patient has coverage under a Part D plan for the Medication. The Hub
                       would not conduct any proactive outreach to prescribers or their offices
                       about the Direct Program.

                  •    Eligible patients would be required to enroll in the Direct Program. As
                       part of the enrollment, the prescriber would be required to certify that
                       he/she has diagnosed the patient with ATTR-CM.

9
  In its request for advisory opinion, Requestor proposed to set this requirement at 300% of FPL. In the
interest of facilitating a favorable advisory opinion, Requestor is willing to increase this to 500%, to remove
the overlap with the eligibility requirement for Requestor’s free drug PAP.
10
   See Requestor’s November 12, 2019 letter (responses to questions 1-3) for more information about the
limitations on Requestor’s communication about the Direct Program.


                               CONFIDENTIAL AND FOIA EXEMPT
                  CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
                                                                                                     PFE000107
                                                                                               US 167651387v8
     Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 40 of 72




Stewart Kameen
April 8, 2020
Page 7


                 •    The Hub would verify patient eligibility and enroll patients in the Direct
                      Program. Requestor would engage a copay program administration
                      vendor to administer certain aspects of the Direct Program.11

                 •    Enrolled patients would be able to access the copay assistance from any
                      of the specialty pharmacies within Requestor’s defined pharmacy
                      network.

                 •    Enrolled patients would pay $3512 out of pocket at the point of sale. The
                      Direct Program would cover the balance of the patient’s copay
                      obligation.

                 •    Medicare patients would continue to be eligible to participate in
                      Requestor’s free drug PAP if they meet that program’s eligibility
                      criteria.

        With respect to Requestor’s proposal to donate funds to an independent charity
patient assistance program (“ICPAP”) that has a fund that specifically supports only
ATTR-CM patients, to our knowledge there are currently no ICPAPs that have developed
such a fund. Certain ICPAPs have funds covering amyloidosis, which cover approximately
23-to-57 medications per fund. Unfortunately, none of the other medications that are
covered by these funds is approved for the treatment of ATTR-CM patients. Moreover,
these funds open and close frequently, leading to uncertainty and access delays for ATTR-
CM patients. This in turn impacts treatment efficacy and treatment options.

        Requestor would like OIG’s authorization to communicate with one or more
ICPAPs about creating a more narrowly-defined fund for ATTR-CM patients to help
ensure that funds are available for these patients. Such communications would include
objective educational information about ATTR-CM and the patient population affected by
this disease. If one or more ICPAPs were then to open a fund to support ATTR-CM
patients, Requestor would provide donations to the ICPAP in compliance with OIG’s 2005
and 2014 guidance on manufacturer donations and interactions with ICPAPs.

       Requestor believes that the Direct Program would be more impactful for patients,
therefore, Requestor would prefer to implement that program. Nevertheless, Requestor
11
  See Requestor’s November 12, 2019 letter (responses to question 4) for more information about this
process.
12
   Requestor appreciates that patient cost-sharing is intended to make patients conscious of the cost of
medications. Requestor does not intend for the Direct Program to make patients insensitive to the costs of
the Medications.


                               CONFIDENTIAL AND FOIA EXEMPT
                  CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
                                                                                                PFE000108
                                                                                          US 167651387v8
     Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 41 of 72




Stewart Kameen
April 8, 2020
Page 8


also believes that donations to an ATTR-CM fund would be a viable alternative solution
for Medicare patients, and we would be happy to discuss this option in more detail.

        As we mentioned during our recent call, Requestor’s objective is to improve patient
access to the Medications. We believe that the Programs do not implicate the AKS or the
BIS and thus are legally compliant. Moreover, we believe that the patient eligibility criteria
and structural safeguards mitigate potential risks of fraud and abuse. Nevertheless, we
welcome your input into ways that Requestor might further tailor the Programs to
differentiate them from potentially problematic copay assistance programs.

                                 *                *                *

       We hope this information has been helpful to you. Attached is a certification by
Nick Lagunowich, Regional President North America, Rare Disease, attesting that the
information provided in this letter is true and correct and represents a complete
description of the facts described herein.13

       Please do not hesitate to contact me if you have any questions or require
additional information. We appreciate the OIG’s ongoing consideration of this request.



                                                  Sincerely,




                                                  Jeffrey L. Handwerker

Attachment




13
  The certifiers in our prior letters, Richard Nolan Townsend, North American President, Rare Disease
Business Unit, and Paul Levesque, Global President, Rare Disease Business Unit, have left the company.
Therefore, their successor, Nick Lagunowich, is certifying to the facts set forth in this letter.

                              CONFIDENTIAL AND FOIA EXEMPT
                 CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
                                                                                             PFE000109
                                                                                       US 167651387v8
Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 42 of 72




                                                             PFE000110
      Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 43 of 72




                                                        OFFICE OF COUNSEL TO THE INSPECTOR GENERAL
                                                                      330 INDEPENDENCE AVENUE, SW
                                                                        COHEN BUILDING - ROOM 5527
                                                                             WASHINGTON, DC 20201




                                     July 31, 2020


VIA EMAIL ONLY
Jeffrey L. Handwerker
Ariane Horn
Arnold & Porter Kaye Scholer LLP
601 Massachusetts Avenue, NW
Washington, DC 20001-3743
Jeffrey.Handwerker@arnoldporter.com
Ariane.Horn@arnoldporter.com

      Re:    Pfizer Inc.
             Advisory Opinion Request No. R1225

Dear Mr. Handwerker and Ms. Horn:

Pursuant to 42 C.F.R. § 1008.39, we have determined that we need the following
additional information to render an informed opinion in connection with the above-
referenced request.

      • Please confirm that Pfizer Inc. (“Requestor”) is a distinct and independent legal
        entity from VyndaLink.

      • Requestor certified that Medicare beneficiaries must use a pharmacy within
        Requestor’s defined specialty pharmacy network (the “Network”) for purposes
        of distribution of the Medications. In some instances, a beneficiary’s insurance
        plan may require the beneficiary to use a pharmacy that is not within
        Requestor’s Network. In those instances, Requestor has explained that it will
        require the use of a pharmacy within the Network and will address
        reimbursement issues with the beneficiary’s plan. Requestor anticipates that
        these instances will be “rare” because the Network covers the “majority” of
        patients whose plans require the use of a specific specialty pharmacy.
            • Is Requestor’s Network open to all specialty pharmacies willing to
                agree to the terms of participation in the Network?



                                                                                    PFE000111
      Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 44 of 72

Page 2—Letter to Jeffrey Handwerker and Ariane Horn

             • Please provide more information regarding what is required to
               participate in the Network and the number of existing specialty
               pharmacies that participate in the Network.
             • Does Requestor have a more precise estimate of the number or
               percentage of beneficiaries whose plans would require use of a specialty
               pharmacy outside of the Network? If so, please provide such estimates.
             • Requestor indicated that, in some cases, a beneficiary may have more
               than one specialty pharmacy participating in his or her plan. In that
               case, will there be situations where a beneficiary has specialty pharmacy
               options within and outside of the Network but must use the Network
               pharmacy to purchase the Medications? If available, please provide an
               estimate of the number or percentage of beneficiaries who would face
               this situation.
             • Please confirm that the specialty pharmacy would dispense the
               Medications directly to the patient for self-administration.
             • Please confirm that the “patients would pay $35 out of pocket at the
               point of sale” to the specialty pharmacy.

      • Requestor initially set the financial need requirements for this assistance
        program to include beneficiaries with household incomes between 300 percent
        of the Federal Poverty Level (“FPL”) and 800 percent of the FPL. In
        correspondence dated April 8, 2020, Requestor altered the financial need
        criteria to include beneficiaries with household incomes between 500 and 800
        percent of the FPL. Please provide an explanation regarding how Requestor
        determined the appropriate number or percentage for this aspect of the
        financial need analysis.
            • Does Requestor have an estimate of the number or percentage of
                Medicare beneficiaries that it expects will qualify for the assistance
                program according to the current criteria (500-800 percent of the FPL),
                compared to the total number of Medicare beneficiaries that it
                anticipates will be prescribed either form of tafamidis? If so, please
                provide such estimate, and please provide an explanation regarding how
                Requestor determined the number and percentage requested here.

Additional information should be provided in writing and certified by the same person
who certified the initial request to be a true, correct, and complete disclosure of the
requested information in a manner equivalent to that described in 42 C.F.R. § 1008.38.
See 42 C.F.R. § 1008.39(c). Pursuant to § 1008.39, the time for preparing your advisory
opinion will be tolled from the date of this letter until we receive the requested
information.

Additionally, pursuant to 42 C.F.R. § 1008.33, on July 6, 2020, we determined that we



                                                                              PFE000112
      Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 45 of 72

Page 3—Letter to Jeffrey Handwerker and Ariane Horn

needed an additional expert opinion from the Centers for Medicare & Medicaid Services
to render an opinion in connection with the above-referenced request. There will be no
fees associated with this expert opinion. Pursuant to 42 C.F.R. § 1008.33(b), the time for
preparing your advisory opinion will be tolled from the date of this letter until we receive
the expert opinion from the Centers for Medicare & Medicaid Services.

If you have any questions, please feel free to contact me at 202.816.9890 or
stewart.kameen@oig.hhs.gov.


                                          Sincerely,

                                          /s/ Stewart W. Kameen

                                          Stewart W. Kameen
                                          Senior Counsel
                                          Industry Guidance Branch




                                                                                  PFE000113
        Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 46 of 72



                                                                      Jeffrey L. Handwerker
                                                                      +1 202.942.6103 Direct
                                                                      Jeffrey.Handwerker@arnoldporter.com




                                                     August 24, 2020


     VIA E-MAIL

     Stewart Kameen
     Senior Counsel, Industry Guidance Branch
     Office of Counsel to the Inspector General
     U.S. Department of Health and Human Services
     Room 5527, Cohen Building
     330 Independence Ave, S.W.
     Washington, DC 20201


             Re:       Pfizer Inc. (“Requestor”)
                       Advisory Opinion Request No. R1225

     Dear Mr. Kameen:

            I am writing in response to your letter dated July 31, 2020, in which you stated that
     the OIG Industry Guidance Branch has determined that it needs additional information to
     render an informed opinion in connection with Advisory Opinion Request No. R.1225.

              We were very surprised to receive your letter given that, on May 26, 2020, you
     informed us that the Industry Guidance Branch had no more questions on this request and
     you made clear that OIG had made its decision and would prepare an unfavorable written
     opinion unless Requestor chose to withdraw its request. During that call, you also stated
     that, after considering all of the information that Requestor had provided (including new
     information that Requestor presented in a March 2020 meeting and in a follow up letter),
     OIG’s position remained exactly as it had been in December 2019, when you had first
     informed Requestor that OIG would issue an unfavorable opinion on this request. During
     our May 26, 2020 telephone call, we asked pointedly whether there was any information
     Requestor could provide or changes that Requestor could make to the arrangement that
     might persuade OIG to change its decision. You responded that you could not provide any
     guidance on the arrangement.

            Requestor first filed this request in June 2019, and (in a statutory context providing
     for a 60-day period to respond to requests) Requestor has waited 14 months to move
     forward with its proposed copay assistance program. As we have explained previously,
     Requestor designed the program to help support medically appropriate patient access to the
     only available FDA-approved therapy for the treatment of ATTR-CM. Requestor seeks to

Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave, NW | Washington, DC 20001-3743 | www.arnoldporter.com

                                    CONFIDENTIAL AND FOIA EXEMPT
                       CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
     US 168162951v10                                                                         PFE000114
   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 47 of 72




Stewart Kameen
August 24, 2020
Page 2


eliminate a serious financial obstacle that currently prevents many Medicare beneficiaries
from filling medically appropriate prescriptions. Patients are suffering from this disease
on a daily basis and need help. Requestor’s program would provide such help in a way
that would not knowingly and willfully induce or reward prescriptions within the meaning
of the Anti-Kickback Statute (“AKS”). Requestor filed its lawsuit because it believes that
its position is legally correct and that OIG’s final decision to the contrary is detrimental to
patients. The delays in launching this program have had and will continue to have a direct
negative impact on patients’ lives.

        In the spirit of continued cooperation and in the hope that your recent questions
suggest that OIG is considering reversing its earlier negative decision, we answer each of
your questions below. But, we do not believe that this information is relevant to the purely
legal issues that we raised in our request for an advisory opinion and that are the subject of
the pending litigation. Our suit challenges only OIG’s legal determinations under the AKS
and the Beneficiary Inducement Statute, not OIG’s refusal to exercise enforcement
discretion. By providing the requested information, we are not in any way conceding that
the administrative process regarding those legal questions is unfinished. OIG’s decision
on those core legal issues was consummated last December, as you related during our call
on December 9, 2019. We sought reconsideration, but OIG reaffirmed that decision during
our May 26, 2020 call. These decisions show that OIG has decided not to exercise
enforcement discretion favorable to Requestor’s proposed programs. Although your July
31 information request may be relevant to that discretionary judgment, we do not believe
that your acquisition and review of the information you have requested should delay
progress of the litigation on the purely legal issues. Requestor reserves all of its legal
positions, including that OIG has made a final decision on this matter and that this matter
is already ripe for judicial review.

    1. Please confirm that Pfizer Inc. is a distinct and independent legal entity from
       VyndaLink.

       Pfizer Inc. is a distinct legal entity. VyndaLink is Requestor’s patient support
program for patients that have been prescribed Vyndaqel or Vyndamax (the
“Medications”). VyndaLink is not a legal entity. Requestor has contracted with an
independent, third-party vendor to provide the patient support services that are offered
through VyndaLink on behalf of Requestor. The following link is to the VyndaLink
website https://www.vyndalink.com/.




                               CONFIDENTIAL AND FOIA EXEMPT
                  CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168162951v10                                                                        PFE000115
    Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 48 of 72




Stewart Kameen
August 24, 2020
Page 3


    2. Requestor certified that Medicare beneficiaries must use a pharmacy within
       Requestor’s defined specialty pharmacy network (the “Network”) for purposes of
       distribution of the Medications. In some instances, a beneficiary’s insurance plan
       may require the beneficiary to use a pharmacy that is not within Requestor’s
       Network. In those instances, Requestor has explained that it will require the use of
       a pharmacy within the Network and will address reimbursement issues with the
       beneficiary’s plan. Requestor anticipates that these instances will be “rare” because
       the Network covers the “majority” of patients whose plans require the use of a
       specific specialty pharmacy.

        As an initial matter, we wish to correct certain facts in your initial statement
regarding Requestor’s specialty pharmacy network for the Medications (the “Network”).
As we explained in our November 12, 2019 letter, if a Medicare Part D plan requires a
beneficiary to use a specialty pharmacy outside of Requestor’s Network, VyndaLink sends
the prescription either to the patient’s or the prescribing physician’s preferred Network
specialty pharmacy. If the patient and prescribing physician have no preference,
VyndaLink sends the prescription to the specialty pharmacy with the lowest patient out-of-
pocket costs (as determined by solely the Medicare Part D plan). If more than one specialty
pharmacy offers the lowest patient out-of-pocket cost or if the patient out-of-pocket costs
are the same across all or many Network pharmacies, VyndaLink sends the prescription to
one of the Network specialty pharmacies using an objective round-robin process.1 The
recipient specialty pharmacy addresses patient coverage and reimbursement issues once it
receives the prescription, not Requestor. This is standard practice for all defined specialty
pharmacy networks. Nevertheless, as we explain below, to our knowledge, there have not
been any instances where a preferred pharmacy under a beneficiary’s Medicare Part D plan
was not included in the Network.

        There are instances where patients may receive the Medications from pharmacies
outside of the Network. For example, in April 2020 18% (or 4,207 in aggregate) of
prescriptions for the Medications were filled by pharmacies outside of the Network. These
non-network pharmacies included Kaiser Permanente, a closed-model health maintenance
organization that requires patients to obtain prescription medications from Kaiser’s internal
pharmacies, 340B covered entity pharmacies, and pharmacies that dispense medications to


1
  VyndaLink maintains a list of all Network specialty pharmacies. When a VyndaLink program representative
is ready to send an undesignated prescription to a Network specialty pharmacy, the representative selects the
next pharmacy on the list. The VyndaLink electronic system tracks each specialty pharmacy that receives a
prescription during each business day pursuant to the round robin process to ensure that each new prescription
is sent to the next specialty pharmacy on the list.



                               CONFIDENTIAL AND FOIA EXEMPT
                  CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168162951v10                                                                                      PFE000116
   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 49 of 72




Stewart Kameen
August 24, 2020
Page 4


veterans, active military personnel and their dependents under Veterans Affairs and
Department of Defense benefits.

        a. Is Requestor’s Network open to all specialty pharmacies willing to agree to the
           terms of participation in the Network?

        Prior to the commercial launch of the Medications, Requestor conducted a request
for proposal (RFP) process inviting specialty pharmacies to submit information describing
their qualifications to participate in the Network, in accordance with the criteria specified
below in the first paragraph of our response to question 2.b. At the conclusion of the RFP
process, Requestor selected nine specialty pharmacies that met Requestor’s criteria. Due
to consolidation among these specialty pharmacies after the conclusion of the RFP process,
these nine pharmacies became seven and all seven specialty pharmacies agreed to the terms
of participation in the Network. Our response below to question 2.b. describes the current
composition of the Network in more detail.

        To date, no other specialty pharmacies have requested to be included in the
Network. If other specialty pharmacies were to ask Requestor to participate in the
Network, Requestor would evaluate their qualifications under the same criteria. Any
specialty pharmacy that meets these criteria would be eligible to participate in the Network.
Requestor would base its final determination on whether to include other specialty
pharmacies in the Network based on: (i) the ability of the specialty pharmacy to meet the
criteria and (ii) whether it is in the best interests of patients to include the additional
specialty pharmacies.

        b. Please provide more information regarding what is required to participate in the
           Network and the number of existing specialty pharmacies that participate in the
           Network.

       To be eligible to participate in the Network, a specialty pharmacy must meet the
following criteria:
           · Be accredited by the Accreditation Commission for Health Care (ACHC)
               or URAC, both independent, nonprofit accreditation organizations
           · Be licensed in all or most of the United States, Washington, DC and Puerto
               Rico
           · Have experience with rare diseases
           · Have experience with elderly patient populations
           · Have experience working with cardiologists
           · Have broad payer contracts and coverage
           · Agree to contract with Requestor and comply with all contract terms

                               CONFIDENTIAL AND FOIA EXEMPT
                  CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168162951v10                                                                      PFE000117
   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 50 of 72




Stewart Kameen
August 24, 2020
Page 5


            ·     Be able to meet certain basic data reporting requirements (such data does
                  not include any patient-identifiable information)

Currently, seven national specialty pharmacies that meet these criteria participate in the
Network.

         In addition, regional specialty pharmacies that are owned or affiliated with
institutions (i.e., hospitals and integrated delivery networks) that (i) have experience with
ATTR-CM, including diagnosing and managing patients diagnosed with the disease, (ii)
agree to contract with Requestor or Requestor’s agent and comply with all contract terms,
and (iii) are able to meet certain basic data reporting requirements are eligible to participate
in the Network. Requestor identified 32 specialty pharmacies owned by or affiliated with
institutions that met these requirements; however, only 25 of these specialty pharmacies
chose to participate in the Network.

        In May 2020, Requestor decided to extend access to additional institutional
specialty pharmacies that (i) are accredited by ACHC or URAC, (ii) are fully integrated
with a hospital that treats a minimum number of ATTR-CM patients, (iii) have a therapy
management system to help manage patients, (iv) agree to contract with Requestor and
comply with all contract terms, and (v) are able to meet certain basic data reporting
requirements. Requestor is in the process of contracting with many of these institutional
specialty pharmacies and expect to add them to the Network soon.

        c. Does Requestor have a more precise estimate of the number or percentage of
           beneficiaries whose plans would require use of a specialty pharmacy outside of
           the Network? If so, please provide such estimates.

       Medicare Part D plans typically do not mandate that patients use just one specialty
pharmacy. These plans typically have a list of preferred pharmacies at which beneficiaries
may obtain their medications. According to the vendor that administers VyndaLink, to
date there has not been any instance where a preferred pharmacy under a beneficiary’s
Medicare Part D plan was not included in the Network.

        d. Requestor indicated that, in some cases, a beneficiary may have more than one
           specialty pharmacy participating in his or her plan. In that case, will there be
           situations where a beneficiary has specialty pharmacy options within and
           outside of the Network but must use the Network pharmacy to purchase the
           Medications? If available, please provide an estimate of the number or
           percentage of beneficiaries who would face this situation.



                               CONFIDENTIAL AND FOIA EXEMPT
                  CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168162951v10                                                                         PFE000118
   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 51 of 72




Stewart Kameen
August 24, 2020
Page 6


        As explained above, Medicare Part D plans typically have a list of preferred
pharmacies at which beneficiaries may obtain their medications. Requestor does not have
the information necessary to estimate the number or percentage of patients with more than
one pharmacy in the Network.

        If a patient or his/her physician does not request to have a specific preferred
specialty pharmacy in the Network dispense the Medications, then VyndaLink applies an
objective round-robin process to send the patient’s prescription to one of the Network
specialty pharmacies that is listed as a preferred pharmacy of the applicable Part D plan.

        e. Please confirm that the specialty pharmacy would dispense the Medications
           directly to the patient for self-administration.

        Yes, the specialty pharmacies would dispense the Medications directly to patients
enrolled in the program for self-administration. The Medications are capsules that patients
take orally once daily.

        f. Please confirm that the “patients would pay $35 out of pocket at the point of
           sale” to the specialty pharmacy.

       Yes, eligible patients who enroll in the program would pay $35 per month out of
pocket to the specialty pharmacy that dispenses the Medications to such patients.

    3. Requestor initially set the financial need requirements for this assistance program
       to include beneficiaries with household incomes between 300 percent of the Federal
       Poverty Limit (“FPL”) and 800 percent of the FPL. In correspondence dated April
       8, 2020, Requestor altered the financial need criteria to include beneficiaries with
       household incomes between 500 and 800 percent of the FPL. Please provide an
       explanation regarding how Requestor determined the appropriate number or
       percentage for this aspect of the financial need analysis.

         Requestor’s initial advisory opinion request indicated that the proposed co-pay
assistance program would be available to all Medicare patients with household incomes
between 300%-800% of the FPL. Requestor established this percentage range based on
Requestor’s assessment of patient need. In our letter dated April 8, 2020, we explained
that Requestor was willing to increase the FPL requirement from 300% to 500% for its
proposed copay assistance program for Medicare beneficiaries in a good faith offer to
facilitate a favorable advisory opinion. The proposed copay assistance program is designed
to facilitate access to the prescribed Medications for most middle-income Medicare



                               CONFIDENTIAL AND FOIA EXEMPT
                  CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168162951v10                                                                    PFE000119
   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 52 of 72




Stewart Kameen
August 24, 2020
Page 7


patients with demonstrated financial need who do not qualify for the other available
assistance options.

        Requestor currently makes the Medications available for free under its free drug
patient assistance program (PAP) to all eligible patients—including Medicare
beneficiaries—who are prescribed the Medications and have annual incomes of up to 500%
of the FPL (i.e., $86,200 for a family of two in 2020). For those patients, the Medicare
out-of-pocket cost for the Medications alone is more than 15% of their total annual income.
However, there remain many Medicare beneficiaries with incomes above this level who
have been prescribed one of the Medications but are unable to afford the copay and
coinsurance requirements under their Medicare Part D prescription drug benefit, which as
previously mentioned may be over $13,000 annually for one of the Medications. These
costs are prohibitively expensive even for patients with an annual income of up to 800%
of the FPL (i.e., $137,920 for a family of two in 2020), which Requestor estimates as
approximately 90% of the Medicare patient population who have been prescribed one of
the Medications and seek financial assistance through VyndaLink. For this 90% of the
Medicare population, the out-of-pocket cost may be at least 9% of their total annual
income, and in many instances even more.

        a.   Does Requestor have an estimate of the number or percentage of Medicare
             beneficiaries that it expects will qualify for the assistance program according
             to the current criteria (500-800 percent of the FPL), compared to the total
             number of Medicare beneficiaries that it anticipates will be prescribed either
             form of tafamidis? If so, please provide such estimate, and please provide an
             explanation regarding how Requestor determined the number and percentage
             requested here.

        Based on the number of Medicare beneficiaries who have been prescribed the
Medications and have contacted VyndaLink to request financial assistance from the date
on which FDA approved the Medications to the present, Requestor estimates that
approximately 13% of Medicare beneficiaries would qualify for the proposed copay
assistance program (i.e., have household incomes between 500% and 800% of the FPL).



                               *              *              *




                               CONFIDENTIAL AND FOIA EXEMPT
                  CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168162951v10                                                                     PFE000120
   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 53 of 72




Stewart Kameen
August 24, 2020
Page 8


       Attached is a certification by Nick Lagunowich, Regional President North America,
Rare Disease, attesting that the information provided in this letter is true and correct and
represents a complete description of the facts described herein.


                                              Sincerely,




                                              Jeffrey L. Handwerker

Attachment




                               CONFIDENTIAL AND FOIA EXEMPT
                  CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168162951v10                                                                     PFE000121
   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 54 of 72




Stewart Kameen
August 24, 2020
Page 9



                             Signed Certification of Requestor

With knowledge of the penalties for false statements provided by 18 U.S.C. § 1001 and
with knowledge that this request for an advisory opinion is being submitted to the
Department of Health and Human Services, I certify that all of the information provided in
this letter is true and correct, to the best of my knowledge and belief.


Dated: August 24, 2020


                                                   Pfizer Inc.



                                                   Nick Lagunowich
                                                   Regional President North America,
                                                   Rare Disease




                               CONFIDENTIAL AND FOIA EXEMPT
                  CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168162951v10                                                                   PFE000122
      Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 55 of 72




                                                           OFFICE OF COUNSEL TO THE INSPECTOR GENERAL
                                                                         330 INDEPENDENCE AVENUE, SW
                                                                           COHEN BUILDING - ROOM 5527
                                                                                WASHINGTON, DC 20201




                                    September 8, 2020


VIA EMAIL ONLY
Jeffrey L. Handwerker
Ariane Horn
Arnold & Porter Kaye Scholer LLP
601 Massachusetts Avenue, NW
Washington, DC 20001-3743
Jeffrey.Handwerker@arnoldporter.com
Ariane.Horn@arnoldporter.com

       Re:    Pfizer Inc.
              Advisory Opinion Request No. R1225

Dear Mr. Handwerker and Ms. Horn:

We have identified certain information that we need to have certified pursuant to 42
C.F.R. § 1008.39(c) in order to render an informed opinion in connection with the above-
referenced request. For your convenience, enclosed is a document setting forth certain
information that we need to have certified pursuant to 42 C.F.R. § 1008.39(c) in order to
render the advisory opinion. OIG is not seeking certifications for information that Pfizer
Inc., the requestor of this advisory opinion, previously certified to in the manner
described in 42 C.F.R. § 1008.38 as part of its initial request and supplementary
submissions. Please review the document with Pfizer Inc., the requestor of the opinion,
and let us know as soon as possible if Pfizer cannot confirm and certify to any of these
statements. If there are no concerns, please have these statements certified by the
requestor in the manner specified below and send the signed certification to our office.

The information should be provided in writing and certified by the same person who
certified the initial request and supplementary submissions to be a true, correct, and
complete disclosure of the requested information in a manner equivalent to that described
in 42 C.F.R. § 1008.38. See 42 C.F.R. § 1008.39(c). Pursuant to § 1008.39, the time for
preparing your advisory opinion will be tolled from the date of this letter until we receive
the requested information. In order to have sufficient time to finalize the advisory



                                                                                       PFE000123
      Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 56 of 72




opinion by September 18, 2020, we need to receive Pfizer’s certification of this
information by September 15, 2020, at the latest.

If you have any questions or would like to propose any revisions to the enclosed
information, please feel free to call me at 202.816.9890.

                                         Sincerely,

                                         /s/ Stewart W. Kameen

                                         Stewart W. Kameen
                                         Senior Counsel
                                         Industry Guidance Branch

Enclosure




                                                                                   PFE000124
      Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 57 of 72




                              DOCUMENT
                SETTING FORTH ADDITIONAL INFORMATION

                                  DEFINED TERMS

“ATTR-CM” or the “Disease” means transthyretin amyloid cardiomyopathy.

“Dispensing Pharmacy” means any specialty pharmacy that Requestor authorizes to
dispense the Medications.

“Hub” means VyndaLink, the patient support hub developed by Requestor.

“Medication” means Vyndaqel® or Vyndamax® and “Medications” means Vyndaqel®
and Vyndamax®.

“Plan Pharmacy” means any specialty pharmacy that a beneficiary’s Part D or MA-PD
plan requires the beneficiary to use.

“Proposed Arrangement” means the proposed program to provide cost-sharing assistance
directly to Medicare beneficiaries who are prescribed one of the Medications, as
described in all of Requestor’s certified written submissions.

“Requestor” means Pfizer Inc.

“Subsidy Card” means a physical card, a personal identification number, or both, that the
beneficiary would use at the point of sale to receive cost-sharing assistance when
purchasing the Medications.

“Subsidy Program” means the proposed cost-sharing assistance program specific to
Medicare beneficiaries who are prescribed the Medications.

                                        FACTS:

1. Requestor manufactures and markets two forms of tafamidis, Vyndaqel® and
   Vyndamax®.
2. Requestor set the list price at $225,000 for each one-year course of treatment with the
   Medications.
3. At a list price of $225,000 and based on cost-sharing requirements in the phases of the
   standard Medicare Part D benefit (i.e., deductible, initial coverage, coverage gap,
   catastrophic), a Medicare beneficiary must pay annually approximately $13,000 in
   out-of-pocket expenditures for the Medications.
4. To be eligible for financial assistance under the Subsidy Program, the applicant must:
   (i) be a Medicare beneficiary enrolled in either a Part D plan or a Medicare Advantage



                                                                               PFE000125
      Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 58 of 72




    – Part D plan that covers the Medications; (ii) be a United States resident; (iii) meet
    the Subsidy Program’s criteria for financial need, which Requestor would set as a
    household income between 500 percent and 800 percent of the Federal Poverty Level;
    and (iv) have been prescribed one of the Medications for an on-label indication.
5. A beneficiary would be eligible to obtain a Subsidy Card regardless of which provider
    or practitioner prescribes the Medications.
6. The Hub, which is already in place, currently uses the following enrollment process
    and would employ it in the same manner for purposes of the Subsidy Program. First,
    to enroll a patient in the Hub, both the prescriber and the patient must complete and
    sign an enrollment form. If the patient seeks financial assistance, the patient also
    must provide certain financial information and documentation of annual household
    income. The prescriber must provide prescription information and must confirm that
    he or she has prescribed the Medication for the treatment of the Disease. The
    prescriber also must certify that he or she has made an independent judgment that the
    Medication is medically necessary for the patient and that all information provided on
    the form is accurate.
7. The Hub would conduct an individualized, case-by-case income determination based
    on a uniform measure of financial need and would determine a beneficiary’s
    eligibility for the Subsidy Program in a uniform and consistent manner.
8. Under the Proposed Arrangement, eligible beneficiaries would be able to use the
    Subsidy Card at any Dispensing Pharmacy.
9. The Subsidy Card would not be conditioned on a beneficiary using a particular
    Dispensing Pharmacy.
10. Requestor does not own or operate, directly or indirectly, any pharmacies that
    dispense the Medications.
11. The Subsidy Program would not give preference to any particular Dispensing
    Pharmacy and is structured such that the beneficiary has the same limited cost-sharing
    obligation ($35 per monthly fill) regardless of the Dispensing Pharmacy he or she
    selects to fill the prescription for the Medications.
12. Dispensing Pharmacies are the only pharmacies authorized by Requestor to dispense
    the Medications to any Medicare beneficiary who wishes to purchase the Medications,
    regardless of whether the beneficiary is eligible for the Subsidy Program.
13. There has not been any instance where there were no Dispensing Pharmacies included
    among the preferred pharmacies in a beneficiary’s Medicare Part D or MA-PD plan.
14. There may be instances where there is no Plan Pharmacy that is a Dispensing
    Pharmacy. In such cases, the Hub would send the prescription to the beneficiary’s or
    the prescribing physician’s preferred Dispensing Pharmacy. If neither the patient nor
    the prescribing physician expresses a preference, the Hub would send the prescription
    to the Dispensing Pharmacy with the lowest patient out-of-pocket costs (as
    determined by the Part D or MA-PD plan). If more than one Dispensing Pharmacy
    offers the lowest out-of-pocket costs or if the out-of-pocket costs are the same across
    all or many Dispensing Pharmacies, the Hub would send the prescription to one of the
    Dispensing Pharmacies using an objective, “round robin” process. The recipient



                                                                                PFE000126
  Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 59 of 72




pharmacy would then address coverage and reimbursement issues with the
beneficiary’s plan.




                                                                         PFE000127
          Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 60 of 72



                                                                                Jeffrey L. Handwerker
                                                                                +1 202.942.6103 Direct
                                                                                Jeffrey.Handwerker@arnoldporter.com




                                                            September 11, 2020


     VIA E-MAIL

         Stewart Kameen
         Senior Counsel, Industry Guidance Branch
         Office of Counsel to the Inspector General
         U.S. Department of Health and Human Services
         Room 5527, Cohen Building
         330 Independence Ave, S.W.
         Washington, DC 20201


              Re:      Pfizer Inc. (“Requestor”)
                       Advisory Opinion Request No. R1225

     Dear Mr. Kameen:

              Thank you for your letter dated September 8, 2020 providing the “additional”
     factual information that OIG has determined require certification prior to issuing an
     opinion in connection with Advisory Opinion Request No. R1225. We have reviewed the
     attachment to your letter, “Document Setting Forth Additional Information,” and we have
     made some edits consistent with our initial request and supplementary submissions.
     Attached as Exhibit A to this letter is a redline showing these edits. Attached as Exhibit B
     is a clean version of the final certifications.

            You mention in your letter that OIG is not seeking certifications for information to
     which Requestor previously certified as part of its initial request and supplementary
     submissions. 1 However, it is unclear from your letter which facts from Requestor’s prior
     submissions OIG plans to include in its written advisory opinion. We request that OIG
     include in the advisory opinion all material facts that have been certified in Requestor’s
     prior submissions, particularly those facts that (i) are relevant to the determination of
     whether Requestor intends for the proposed direct copay assistance program to be

     1
       Most of the factual statements in OIG’s Document Setting Forth Additional Information in fact are
     statements to which Requestor has previously certified. Moreover, OIG requested many of the facts cited in
     the draft certifications several weeks after OIG had informed Requestor that OIG had decided to issue a
     negative decision on this advisory opinion request. We continue to question the relevance of these facts to
     the legal issues raised in this advisory opinion request and their materiality to the decision that OIG had made
     at a time when those facts were not in the record.

Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave, NW | Washington, DC 20001-3743 | www.arnoldporter.com

                                     CONFIDENTIAL AND FOIA EXEMPT
                        CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
     US 168517934v6                                                                                        PFE000128
     Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 61 of 72




Stewart Kameen
September 11, 2020
Page 2


remuneration offered to induce prescriptions within the meaning of the Anti-Kickback
Statute or (ii) relate to the unique features of the Vyndaqel® and Vyndamax.® Such
material facts include, but are not limited to, the following:2,3

    1.   ATTR-CM is a rare, fatal disease. The precise number of people who suffer from
         ATTR-CM is unknown. It is estimated that approximately 100,000 to 150,000
         Americans may have the Disease.

    2.   The majority of ATTR-CM patients are Medicare beneficiaries.

    3.   ATTR-CM can be objectively diagnosed by heart biopsy or nuclear scintigraphy
         (an imaging technology).

    4.   Left untreated, ATTR-CM inevitably progresses to heart failure and death—usually
         within three-to-five years of diagnosis.

    5.   The Medications are the first and only medicines approved for treatment of ATTR-
         CM.

    6.   Two other medicines are approved by the FDA to treat a different form of
         amyloidosis, called amyloid transthyretin polyneuropathy (“ATTR-PN”). Neither
         of these medicines are approved for ATTR-CM.

    7.   The $225,000 list price for the Medications is half of the $450,000 list price for the
         two medications approved for ATTR-PN.

    8.   While not a cure, the Medications offer patients hope for a longer and better life
         and may provide a bridge to future therapies. The pivotal phase 3 clinical trial
         demonstrated that Vyndaqel significantly reduced all-cause mortality (by 30%) and
         decreased the frequency of cardiovascular-related hospitalizations (by 32%), as
         compared with placebo. Extrapolation of the study data also indicates an
         approximately 18-month increase in median overall survival between patients on


2
  For convenience, we have used the defined terms set forth in OIG’s Document Setting Forth Additional
Information.
3
   We have not included in this list those material facts that relate solely to Requestor’s proposal to
communicate with one or more independent charity foundations about creating a more narrowly-defined fund
for ATTR-CM patients to help ensure that funds are available to those patients. It is our understanding that
OIG’s advisory opinion will not address this proposal, because Requestor withdrew that part of the initial
request in August 2019 after being informed that OIG would not accept the advisory opinion request if it
included the proposal relating to independent charity foundations. Please let us know if this understanding
is incorrect so that we can discuss the material facts relevant to that proposal.

                               CONFIDENTIAL AND FOIA EXEMPT
                  CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168517934v6                                                                                     PFE000129
     Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 62 of 72




Stewart Kameen
September 11, 2020
Page 3


         the Medications versus placebo. The effect may be more profound for those who
         are diagnosed and treated early.

    9.   Before the Medications, a small number of ATTR-CM patients would undergo dual
         heart and liver transplants, in hopes of curing the disease, or at least improving their
         prognosis. These procedures have had some success, but limited application in
         practice, because most patients with ATTR-CM are too sick and have too many
         other medical problems to meet transplant criteria. Furthermore, the cost of such
         transplant can be more than $2 million.

    10. Even if Requestor were to cut the list price of the Medications in half, the Part D
        benefit structure still would result in patient out-of-pocket costs that are
        unaffordable for a significant number of Medicare beneficiaries. This is because
        Medicare beneficiaries who need high cost specialty medicines are required to pay
        for a large share of their medicines’ costs, especially before reaching the
        catastrophic phase of the benefit.

    11. The Medicare Part D population is the only insured segment of the U.S. healthcare
        system that is not protected by a cap on annual out-of-pocket spending.

    12. There is evidence that at least one quarter of new Medicare Part D prescriptions are
        abandoned if beneficiaries are asked to pay $50 or more, which often the case for
        specialty drugs like the Medications.4

    13. Requestor would not offer the copay assistance under the Subsidy Program as part
        of any advertisement or solicitation for the Medications.

    14. A Medicare patient would learn about the Subsidy Program from the Hub only after
        such patient has been prescribed one of the Medications, has enrolled in the Hub,
        and the Hub has verified that the patient has coverage under a Medicare Part D or
        MA-PD plan for the Medication. The Hub would not conduct any proactive
        outreach to patients about the Subsidy Program.

    15. A physician would learn about the Subsidy Program from the Hub only if the
        physician contacts the Hub and requests information about financial support for a



4
 See Testimony of Dr. Albert Bourla, DVM, Ph.D, Chief Executive Officer, Pfizer, Drug Pricing in America:
A Prescription for Change, Part II, Before the United States Senate Committee on Finance, February 26,
2019, https://www.finance.senate.gov/imo/media/doc/26FEB2019BOURLA-PFIZER.pdf; IMS FIA
Dataset, Amundsen Group analysis.

                              CONFIDENTIAL AND FOIA EXEMPT
                 CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168517934v6                                                                                  PFE000130
   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 63 of 72




Stewart Kameen
September 11, 2020
Page 4


        Medicare patient enrolled in the Hub. The Hub would not conduct any proactive
        outreach to physicians or their offices about the Subsidy Program.

  16. Requestor’s field-based personnel (including sales representatives) would not be
      permitted to communicate with patients, physicians or any other third parties about
      the Subsidy Program. Requestor would not distribute any written materials to
      physicians that describe or mention the Subsidy Program. Neither Requestor’s
      website for the Medications nor the VyndaLink website would include any
      information about the Subsidy Program.

  17. Requestor currently makes the Medications available for free under its free drug
      patient assistance program (PAP) to all eligible patients—including Medicare
      beneficiaries—who are prescribed the Medications and have annual incomes of up
      to 500% of the Federal Poverty Limit. The free drug PAP is structured to operate
      outside of a Medicare beneficiary’s Part D benefit. Requestor would continue to
      provide free drug to eligible patients under the PAP if Requestor were to launch the
      Subsidy Program.

  18. To Requestor’s knowledge, there are no independent charity patient assistance
      programs (ICPAPs) that have developed a fund that specifically supports only
      ATTR-CM patients. Certain ICPAPs have funds covering amyloidosis, which
      cover approximately 25-57 medications per fund. None of the other medications
      that are covered by these funds are approved for the treatment of ATTR-CM.
      Moreover, these funds open and close frequently, leading to uncertainty and access
      delays for ATTR-CM patients.

        Attached as Exhibit C is a certification by Nick Lagunowich, Regional President
North America, Rare Disease, attesting that the information set forth in the final revised
certifications set forth in Exhibit B and the material facts set forth above are true and
correct.




                              CONFIDENTIAL AND FOIA EXEMPT
                 CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168517934v6                                                                    PFE000131
   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 64 of 72




Stewart Kameen
September 11, 2020
Page 5


         We appreciate the OIG’s attention to this matter. We would be happy to discuss
the full list of material facts that we believe should be included in OIG’s opinion at your
convenience.

                                             Sincerely,




                                             Jeffrey L. Handwerker

Attachments




                              CONFIDENTIAL AND FOIA EXEMPT
                 CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168517934v6                                                                     PFE000132
   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 65 of 72




Stewart Kameen
September 11, 2020
Page 6


                                       Exhibit A
                             Redline of Final Certifications

                                DOCUMENT
                  SETTING FORTH ADDITIONAL INFORMATION

                                   DEFINED TERMS

“ATTR-CM” or the “Disease” means transthyretin amyloid cardiomyopathy.

“Dispensing Pharmacy” means any specialty pharmacy that Requestor authorizes
to dispense the Medications.

“Hub” means VyndaLink, the patient support hub developed by Requestor for patients
who have been prescribed one of the Medications.

“Medication” means Vyndaqel® or Vyndamax® and “Medications” means
Vyndaqel® and Vyndamax®.

“Plan Pharmacy” means any specialty pharmacy that a beneficiary’s Part D or
Medicare Advantage prescription drug (MA-PD) plan requires the beneficiary to use.

“Proposed Arrangement” means the proposed program to provide cost-sharing assistance
directly to Medicare beneficiaries who are prescribed one of the Medications, as
described in all of Requestor’s certified written submissions.

“Requestor” means Pfizer Inc.

“Subsidy Card” means a physical card, a personal identification number, or both, that the
beneficiary would use at the point of sale to receive cost-sharing assistance when
purchasing the Medications.

“Subsidy Program” means the proposed cost-sharing assistance program specific
to Medicare beneficiaries who are prescribed the Medications.




                              CONFIDENTIAL AND FOIA EXEMPT
                 CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168517934v6                                                                    PFE000133
     Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 66 of 72




Stewart Kameen
September 11, 2020
Page 7


                                         FACTS:

1.    Requestor manufactures and markets two forms of tafamidis, Vyndaqel®
      and Vyndamax®.
2.    Requestor set the list price at $225,000 for each one-year course of treatment with
      the Medications.
3.    At a list price of $225,000 and based on cost-sharing requirements in the phases of
      the standard Medicare Part D benefit (i.e., deductible, initial coverage, coverage
      gap, catastrophic), a Medicare beneficiary must pay annually approximately
      $13,000 in out-of-pocket expenditures for the Medications.
4.    To be eligible for financial assistance under the Subsidy Program, the applicant must:
      (i) be a Medicare beneficiary enrolled in either a Part D plan or a MA-PD plan that
      covers the Medications; (ii) be a United States resident; (iii) meet the Subsidy
      Program’s criteria for financial need, which Requestor would set as a household
      income between 500 percent and 800 percent of the Federal Poverty Level; and (iv)
      have been prescribed one of the Medications on-label for an on-label indicationthe
      treatment of ATTR-CM.
5.    A beneficiary would be eligible to obtain a Subsidy Card regardless of which
      provider or practitioner prescribes the Medications.
6.    The Hub, which is already in place, currently uses the following enrollment process
      to provide support to patients prescribed one of the Medications and would employ
      it the process in the same manner for purposes of enrolling patients in the Subsidy
      Program. First, to enroll a patient in the Hub, both the prescriber and the patient
      must complete and sign an patient enrollment form. If the patient seeks financial
      assistance, the patient also must provide certain financial information and
      documentation of annual household income.The prescriber must provide
      prescription information and must confirm that he or she has prescribed the
      Medication for the treatment of the Disease. The prescriber also must certify that he
      or she has made an independent judgment that the Medication is medically
      necessary for the patient and that all information provided on the form is accurate.
      Under the Subsidy Program, if a Medicare beneficiary were to seek financial
      assistance to access his/her prescribed Medication, the patient also would be
      required to provide certain financial information and documentation of annual
      household income.
7.    The Hub would conduct an individualized, case-by-case income determination
      based on a uniform measure of financial need and would determine a beneficiary’s



                              CONFIDENTIAL AND FOIA EXEMPT
                 CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168517934v6                                                                      PFE000134
      Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 67 of 72




Stewart Kameen
September 11, 2020
Page 8


       eligibility for the Subsidy Program in a reasonable, verifiable, uniform and
       consistent manner.
8.     Under the Proposed Arrangement, eligible beneficiaries would be able to use
       the Subsidy Card at any Dispensing Pharmacy. As of the date of this letter,
       the Dispensing Pharmacies include seven national specialty pharmacies and
       25 regional specialty pharmacies associated with integrated delivery
       networks.5 To date, no other specialty pharmacies have requested to be
       included as a Dispensing Pharmacy.
9.     The Subsidy Card would not be conditioned on a beneficiary using a
       particular Dispensing Pharmacy.
10.    Requestor does not own or operate, directly or indirectly, any pharmacies
       that dispense the Medications.
11.    The Subsidy Program would not give preference to any particular Dispensing
       Pharmacy and is structured such that the beneficiary has would have the same
       limited cost-sharing obligation ($35 per monthly fill) regardless of the Dispensing
       Pharmacy he or she selects to fill the prescription for the Medications.
12.    Dispensing Pharmacies are the only pharmacies authorized by Requestor to dispense
       the Medications to any Medicare beneficiary patient prescribed the Medications who
       wishes to purchase the Medications, including Medicare beneficiaries, regardless of
       whether a patient is eligible for any company-sponsored financial assistance
       program. If Requestor were to launch the Subsidy Program, eligible Medicare
       beneficiaries enrolled in the Subsidy Program would be able to purchase the
       Medications from any of the Dispensing Pharmacies regardless of whether the
       beneficiary is eligible for the Subsidy Program.
13.    Medicare Part D and MA-PD plans typically do not mandate that patients use just
       one specialty pharmacy. According to the vendor that administers the Hub, to date,
       Tthere has not been any instance where there were no Dispensing Pharmacies
       included among the preferred pharmacies in a beneficiary’s Medicare Part D or MA-
       PD plan.
14.    There may be instances whereIf a Medicare Part D or MA-PD plan were to require a
       beneficiary to use a Plan Pharmacy that is there is no Plan Pharmacy that is not a
       Dispensing Pharmacy. In such cases, the Hub would send the prescription to the
       beneficiary’s or the prescribing physician’s preferred Dispensing Pharmacy. If
       neither the patient nor the prescribing physician expresses a preference, the Hub
       would send the prescription to the Dispensing Pharmacy with the lowest patient out-
5
  Requestor is in the process of adding 11 additional regional specialty pharmacies that are associated with
integrated delivery networks as Dispensing Pharmacies.

                               CONFIDENTIAL AND FOIA EXEMPT
                  CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168517934v6                                                                                      PFE000135
   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 68 of 72




Stewart Kameen
September 11, 2020
Page 9


      of-pocket costs (as determined by the Part D or MA-PD plan). If more than one
      Dispensing Pharmacy offers the lowest out-of-pocket costs or if the out-of-pocket
      costs are the same across all or many Dispensing Pharmacies, the Hub would send
      the prescription to one of the Dispensing Pharmacies using an objective, “round
      robin” process. The recipient pharmacy would then address coverage and
      reimbursement issues with the beneficiary’s plan.




                              CONFIDENTIAL AND FOIA EXEMPT
                 CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168517934v6                                                                    PFE000136
   Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 69 of 72




Stewart Kameen
September 11, 2020
Page 10


                                        Exhibit B
                                   Final Certifications

                                DOCUMENT
                  SETTING FORTH ADDITIONAL INFORMATION

                                   DEFINED TERMS

“ATTR-CM” or the “Disease” means transthyretin amyloid cardiomyopathy.

“Dispensing Pharmacy” means any specialty pharmacy that Requestor authorizes
to dispense the Medications.

“Hub” means VyndaLink, the patient support hub developed by Requestor for patients
who have been prescribed one of the Medications.

“Medication” means Vyndaqel® or Vyndamax® and “Medications” means
Vyndaqel® and Vyndamax®.

“Plan Pharmacy” means any specialty pharmacy that a beneficiary’s Part D or
Medicare Advantage prescription drug (MA-PD) plan requires the beneficiary to use.

“Proposed Arrangement” means the proposed program to provide cost-sharing assistance
directly to Medicare beneficiaries who are prescribed one of the Medications, as
described in all of Requestor’s certified written submissions.

“Requestor” means Pfizer Inc.

“Subsidy Card” means a physical card, a personal identification number, or both, that the
beneficiary would use at the point of sale to receive cost-sharing assistance when
purchasing the Medications.

“Subsidy Program” means the proposed cost-sharing assistance program specific
to Medicare beneficiaries who are prescribed the Medications.




                              CONFIDENTIAL AND FOIA EXEMPT
                 CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168517934v6                                                                    PFE000137
     Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 70 of 72




Stewart Kameen
September 11, 2020
Page 11


                                         FACTS:

1.    Requestor manufactures and markets two forms of tafamidis, Vyndaqel®
      and Vyndamax®.
2.    Requestor set the list price at $225,000 for each one-year course of treatment with
      the Medications.
3.    At a list price of $225,000 and based on cost-sharing requirements in the phases of
      the standard Medicare Part D benefit (i.e., deductible, initial coverage, coverage
      gap, catastrophic), a Medicare beneficiary must pay annually approximately
      $13,000 in out-of-pocket expenditures for the Medications.
4.    To be eligible for financial assistance under the Subsidy Program, the applicant must:
      (i) be a Medicare beneficiary enrolled in either a Part D plan or a MA-PD plan that
      covers the Medications; (ii) be a United States resident; (iii) meet the Subsidy
      Program’s criteria for financial need, which Requestor would set as a household
      income between 500 percent and 800 percent of the Federal Poverty Level; and (iv)
      have been prescribed one of the Medications on-label for the treatment of ATTR-CM.
5.    A beneficiary would be eligible to obtain a Subsidy Card regardless of which
      provider or practitioner prescribes the Medications.
6.    The Hub, which is already in place, currently uses the following enrollment process
      to provide support to patients prescribed one of the Medications and would employ
      the process in the same manner for purposes of enrolling patients in the Subsidy
      Program. First, to enroll a patient in the Hub, both the prescriber and the patient
      must complete and sign a patient enrollment form. The prescriber must provide
      prescription information and must confirm that he or she has prescribed the
      Medication for the treatment of the Disease. The prescriber also must certify that he
      or she has made an independent judgment that the Medication is medically
      necessary for the patient and that all information provided on the form is accurate.
      Under the Subsidy Program, if a Medicare beneficiary were to seek financial
      assistance to access his/her prescribed Medication, the patient also would be
      required to provide certain financial information and documentation of annual
      household income.
7.    The Hub would conduct an individualized, case-by-case income determination
      based on a uniform measure of financial need and would determine a beneficiary’s
      eligibility for the Subsidy Program in a reasonable, verifiable, uniform and
      consistent manner.
8.    Under the Proposed Arrangement, eligible beneficiaries would be able to use
      the Subsidy Card at any Dispensing Pharmacy. As of the date of this letter,


                              CONFIDENTIAL AND FOIA EXEMPT
                 CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168517934v6                                                                      PFE000138
      Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 71 of 72




Stewart Kameen
September 11, 2020
Page 12


       the Dispensing Pharmacies include seven national specialty pharmacies and
       25 regional specialty pharmacies associated with integrated delivery
       networks.6 To date, no other specialty pharmacies have requested to be
       included as a Dispensing Pharmacy.
9.     The Subsidy Card would not be conditioned on a beneficiary using a
       particular Dispensing Pharmacy.
10.    Requestor does not own or operate, directly or indirectly, any pharmacies
       that dispense the Medications.
11.    The Subsidy Program would not give preference to any particular Dispensing
       Pharmacy and is structured such that the beneficiary would have the same limited
       cost-sharing obligation ($35 per monthly fill) regardless of the Dispensing
       Pharmacy he or she selects to fill the prescription for the Medications.
12.    Dispensing Pharmacies are the only pharmacies authorized by Requestor to dispense
       the Medications to any patient prescribed the Medications who wishes to purchase
       the Medications, including Medicare beneficiaries, regardless of whether a patient is
       eligible for any company-sponsored financial assistance program. If Requestor were
       to launch the Subsidy Program, eligible Medicare beneficiaries enrolled in the
       Subsidy Program would be able to purchase the Medications from any of the
       Dispensing Pharmacies.
13.    Medicare Part D and MA-PD plans typically do not mandate that patients use just
       one specialty pharmacy. According to the vendor that administers the Hub, to date,
       there has not been any instance where there were no Dispensing Pharmacies
       included among the preferred pharmacies in a beneficiary’s Medicare Part D or MA-
       PD plan.
14.    If a Medicare Part D or MA-PD plan were to require a beneficiary to use a Plan
       Pharmacy that is not a Dispensing Pharmacy, the Hub would send the prescription to
       the beneficiary’s or the prescribing physician’s preferred Dispensing Pharmacy. If
       neither the patient nor the prescribing physician expresses a preference, the Hub
       would send the prescription to the Dispensing Pharmacy with the lowest patient out-
       of-pocket costs (as determined by the Part D or MA-PD plan). If more than one
       Dispensing Pharmacy offers the lowest out-of-pocket costs or if the out-of-pocket
       costs are the same across all or many Dispensing Pharmacies, the Hub would send
       the prescription to one of the Dispensing Pharmacies using an objective, “round
       robin” process. The recipient pharmacy would then address coverage and
       reimbursement issues with the beneficiary’s plan.
6
  Requestor is in the process of adding 11 additional regional specialty pharmacies that are associated with
integrated delivery networks as Dispensing Pharmacies.

                               CONFIDENTIAL AND FOIA EXEMPT
                  CONTAINS COMMERCIAL AND BUSINESS PROPRIETARY INFORMATION
US 168517934v6                                                                                      PFE000139
Case 1:20-cv-04920-MKV Document 46-4 Filed 11/16/20 Page 72 of 72




                                                             PFE000140
